Exhibit 10.20

 

[EXECUTION COPY]

 

 

 

 

364-DAY CREDIT AGREEMENT,

 

dated as of October 30, 2003

 

among

 

NOBLE ENERGY, INC.,
as the Borrower,

 

JPMORGAN CHASE BANK,
as the Administrative Agent for the Lenders,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Syndication Agent for the Lenders,

 

SOCIÉTÉ GÉNÉRALE,
DEUTSCHE BANK AG NEW YORK BRANCH
and
THE ROYAL BANK OF SCOTLAND PLC,
as the Co-Documentation Agents for the Lenders,

 

and

 

CERTAIN COMMERCIAL LENDING INSTITUTIONS,
as the Lenders

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Lead Arranger and Sole Bookrunner

 

 

 

--------------------------------------------------------------------------------


 

364-DAY CREDIT AGREEMENT

 

THIS 364-DAY CREDIT AGREEMENT, dated as of October 30, 2003 (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among NOBLE ENERGY, INC., a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK (“JPMorgan”), as administrative agent (JPMorgan
in such capacity, together with any successor(s) thereto in such capacity, the
“Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION, as syndication agent (in such
capacity, together with any successor(s) thereto in such capacity, the
“Syndication Agent”), SOCIÉTÉ GÉNÉRALE, DEUTSCHE BANK AG NEW YORK BRANCH and THE
ROYAL BANK OF SCOTLAND PLC, as co-documentation agents (in such capacity,
together with any successor(s) thereto in such capacity, individually, a
“Co-Documentation Agent” and, collectively, the “Co-Documentation Agents”), and
certain commercial lending institutions as are or may become parties hereto
(collectively, the “Lenders”).

 

The parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1                          Defined Terms.  The following terms
(whether or not underscored) when used in this Agreement, including its preamble
and recitals, shall, except where the context otherwise requires, have the
following meanings (such meanings to be equally applicable to the singular and
plural forms thereof):

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 20% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or (b) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

“Agent” is defined in the preamble and includes each other Person as shall have
subsequently been appointed as the successor Agent pursuant to Section 9.4.

 

“Agents” means the Agent, the Syndication Agent, the Co-Documentation Agents and
any entity identified as a “Senior Managing Agent” on the signature pages to
this Agreement, together with any successors in any such capacities.

 

“Agreement” means, on any date, this 364-Day Credit Agreement as originally in
effect on the Effective Date and as thereafter from time to time amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

--------------------------------------------------------------------------------


 

“Applicable Facility Fee Rate” means the number of basis points per annum (based
on a year of 360 days) set forth below based on the Applicable Rating Level on
such date:

 

 

Applicable Rating Level

 

Applicable Facility Fee Rate

 

Level I

 

12.5

 

Level II

 

15.0

 

Level III

 

17.5

 

Level IV

 

20.0

 

Level V

 

25.0

 

 

In the event that any outstanding Revolving Loans are converted to Term Loans
pursuant to Section 2.1.2, then the Applicable Facility Fee Rate shall be
increased by 25.0 basis points.  Changes in the Applicable Facility Fee Rate
will occur automatically without prior notice.  The Agent will give notice
promptly to the Borrower and the Lenders of changes in the Applicable Facility
Fee Rate.

 

“Applicable Margin” means on any date and with respect to each Eurodollar Loan
the number of basis points per annum set forth below based on the Applicable
Rating Level on such date:

 

 

Applicable Rating
Level

 

Utilization less than or
equal to 25%

 

Utilization greater than
25%

 

Level I

 

62.5

 

75.0

 

Level II

 

72.5

 

85.0

 

Level III

 

82.5

 

95.0

 

Level IV

 

105.0

 

130.0

 

Level V

 

125.0

 

150.0

 

 

 

In the event that any outstanding Revolving Loans are converted to Term Loans
pursuant to Section 2.1.2, then the Applicable Margin as to such Loans shall be
increased by 25.0 basis points.  Changes in the Applicable Margin will occur
automatically without prior notice.  The Agent will give notice promptly to the
Borrower and the Lenders of changes in the Applicable Margin.

 

“Applicable Rating Level” means (i) at any time that Moody’s and S&P have the
equivalent rating or split ratings of not more than one rating differential of
the Borrower’s senior unsecured long-term debt, the level set forth in the chart
below under the heading “Applicable Rating Level” opposite the rating under the
heading “Moody’s” or “S&P” which is the higher of

 

2

--------------------------------------------------------------------------------


 

the two if split ratings or opposite the ratings under the headings “Moody’s”
and “S&P” if equivalent, and (ii) at any time that Moody’s and S&P have split
ratings of more than one rating differential of the Borrower’s senior unsecured
long-term debt, the level set forth in the chart below under the “Applicable
Rating Level” opposite the rating under the heading “Moody’s” or “S&P” which is
one notch higher than the lower of the two ratings.

 

 

Applicable Rating Level

 

Moody’s

 

S&P

 

Level I

 

>A3

 

>A-

 

Level II

 

Baa1

 

BBB+

 

Level III

 

Baa2

 

BBB

 

Level IV

 

Baa3

 

BBB-

 

Level V

 

<Ba1

 

<BB+

 

 

For example, if the Moody’s rating is Baa1 and the S&P rating is BBB, Level II
shall apply.

 

For purposes of the foregoing, (i) “>“ means a rating equal to or more favorable
than; “<“ means a rating equal to or less favorable than; “>“ means a rating
greater than; “<“ means a rating less than; (ii) if a rating for the Borrower’s
senior unsecured long-term debt is not available from one of the Rating
Agencies, the Applicable Rating Level will be based on the rating of the other
Rating Agency; (iii) if ratings for the Borrower’s senior unsecured long-term
debt is available from neither S&P nor Moody’s, Level V shall be deemed
applicable; (iv) if determinative ratings shall change (other than as a result
of a change in the rating system used by any applicable Rating Agency) such that
a change in Applicable Rating Level would result, such change shall effect a
change in Applicable Rating Level as of the day on which it is first announced
by the applicable Rating Agency, and any change in the Applicable Margin or
percentage used in calculating fees due hereunder shall apply commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change; and (v) if the rating system of any of
the Rating Agencies shall change prior to the date all obligations hereunder
have been paid and the Commitments canceled, the Borrower and the Lenders shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such changed rating system, and pending such amendment, if
no Applicable Rating Level is otherwise determinable based upon the foregoing,
Level V shall apply.

 

“Arranger” means J.P. Morgan Securities Inc., in its capacity as sole lead
arranger.

 

“Assignee Lender” is defined in Section 10.10.1.

 

“Authorized Officer” means, relative to the Borrower, the President, any Senior
Vice President, the Treasurer or the Secretary of the Borrower, or any other
officer of the Borrower specified as such to the Agent in writing by any of the
aforementioned officers of the Borrower.

 

“Base Rate” means, on any date and with respect to all Base Rate Loans, a
fluctuating rate of interest per annum equal to the higher of (a) the rate of
interest most recently announced

 

3

--------------------------------------------------------------------------------


 

by JPMorgan at its Domestic Office as its base rate for Dollar loans; and (b)
the Federal Funds Rate most recently determined by the Agent plus ½%.  The Base
Rate is not necessarily intended to be the lowest rate of interest determined by
JPMorgan in connection with extensions of credit.  Changes in the rate of
interest on that portion of any Loans maintained as Base Rate Loans will take
effect simultaneously with each change in the Base Rate.  The Agent will give
notice promptly to the Borrower and the Lenders of changes in the Base Rate.

 

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Base Rate.

 

“Borrower” is defined in the preamble, and includes its permitted successors and
assigns.

 

“Borrowing” means any extension of credit (as opposed to any continuation or
conversion thereof) made by the Lenders by way of Loans.

 

“Borrowing Date” means a date on which a Borrowing is made hereunder.

 

“Borrowing Request” means a loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit 2.5
hereto.

 

“Business Day” means (a) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in New
York, New York or Houston, Texas; and (b) relative to the making, continuing,
prepaying or repaying of any Eurodollar Borrowing, any day on which dealings in
Dollars are carried on in the London and New York Eurodollar interbank market.

 

“Capitalization” means the sum, at any time outstanding and without duplication,
of (i) Debt plus (ii) Stockholders’ Equity.

 

“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
or any of its Subsidiaries under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capitalized leases, and, for
purposes of this Agreement and each other Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a penalty.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of voting stock of the Borrower.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

4

--------------------------------------------------------------------------------


 

“Co-Documentation Agent” and “Co-Documentation Agents” are defined in the
preamble.

 

“Commitment” means, as to any Lender, the obligation, if any, of such Lender to
make Loans pursuant to Section 2.1.1 or Section 2.1.2 of this Agreement in an
aggregate principal amount at any one time outstanding up to but not exceeding
the amount, if any, set forth opposite such Lender’s name on Schedule II, as the
same may be reduced or adjusted from time to time in accordance with this
Agreement, including Sections 2.3.

 

“Commitment Amount” means, on any date, $300,000,000, as such amount may be
reduced from time to time in accordance with this Agreement, including Section
2.3.

 

“Commitment Termination Event” means (a) the occurrence of any Event of Default
described in clauses (a) through (e) of Section 8.1.9; or (b) the occurrence and
continuance of any other Event of Default and either (i) the declaration of the
Loans to be due and payable pursuant to Section 8.3, or (ii) in the absence of
such declaration, the giving of notice by the Agent, acting at the direction of
the Required Lenders, to the Borrower that the Commitments have been terminated.

 

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit 2.6 hereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Debt” means the consolidated Indebtedness of the Borrower and its Subsidiaries.

 

“Default” means any condition, occurrence or event which, after notice or lapse
of time or both, would constitute an Event of Default.

 

“Default Margin” means two percent (2%).

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented or otherwise modified from time to time by
the Borrower with the written consent of the Agent and the Required Lenders.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such in its Administrative Questionnaire or designated in the
Lender Assignment Agreement or such other office of a Lender (or any successor
or assign of such Lender) within the United States as may be designated from
time to time by notice from such Lender, as the case may be, to each other
Person party hereto.

 

5

--------------------------------------------------------------------------------


 

“EBITDAX” means, for any period, the sum of (i) the consolidated net income of
the Borrower and its Subsidiaries for such period before non-cash non-recurring
items, gains or losses on dispositions of assets and the cumulative effect of
changes in accounting principles plus (ii) to the extent included in the
determination of such income, the consolidated charges for such period for
interest, depreciation, depletion, amortization and exploration expenses plus
(or, if there is a benefit from income taxes, minus) (iii) to the extent
included in the determination of such income, the amount of the provision for or
benefit from income taxes.

 

“EDC” means Energy Development Corporation, a New Jersey corporation, and its
permitted successors and assigns.

 

“Effective Date” means the date on which the conditions specified in Article V
are satisfied (or waived in accordance with Section 10.1).

 

“Environmental Law”  means any federal, state, or local statute, or rule or
regulation promulgated thereunder, any judicial or administrative order or
judgment to which the Borrower or any Subsidiary is party or which are
applicable to the Borrower or any Subsidiary (whether or not by consent), and
any provision or condition of any governmental permit, license or other
operating authorization, relating to protection of the environment, persons or
the public welfare from actual or potential exposure for the effects of exposure
to any actual or potential release, discharge, spill or emission (whether past
or present) of, or regarding the manufacture, processing, production, gathering,
transportation, importation, use, treatment, storage or disposal of, any
chemical, raw material, pollutant, contaminant or toxic, corrosive, hazardous,
or non-hazardous substance or waste, including petroleum.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

 

“Eurodollar Borrowing” means a borrowing hereunder consisting of the aggregate
amount of the several Eurodollar Loans made by all or some of the Lenders to the
Borrower, at the same time, at the same interest rate and for the same Interest
Period.

 

“Eurodollar Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a fixed rate of interest determined by
reference to the Eurodollar Rate.

 

“Eurodollar Office” means, relative to any Lender, the office of such Lender
designated as such in its Administrative Questionnaire or designated in the
Lender Assignment Agreement or such other office of a Lender as designated from
time to time by notice from such Lender to the Borrower and the Agent, whether
or not outside the United States, which shall be making or maintaining
Eurodollar Loans of such Lender hereunder.

 

“Eurodollar Rate” means, relative to any Interest Period for Eurodollar Loans,
the rate appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Agent from time

 

6

--------------------------------------------------------------------------------


 

to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “Eurodollar Rate” with respect to such Eurodollar Loan for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period

 

“Event of Default” is defined in Section 8.1.

 

“Existing Credit Facility” means that certain 364-Day Credit Agreement, dated as
of November 27, 2002, among the Borrower, JP Morgan Chase Bank, as
administrative agent, and the lenders and the agents party thereto, and the
other agreements or instruments executed and delivered in connection with, or as
security for the payment or performance of the obligations thereunder, as such
agreements may have been amended, supplemented or restated from time to time.

 

“Facility” is defined in Section 2.1.

 

“Federal Funds Rate” means, for any day, the average rate quoted to the Agent at
approximately 11:00 a.m. (Central time) on such day (or, if such day is not a
Business Day, on the next preceding Business Day) for overnight Federal Funds
transactions arranged by New York Federal Funds brokers selected by the Agent.

 

“Fee Letter” is defined in Section 3.3.2.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.

 

“Five Year Credit Agreement” means that certain Credit Agreement, dated as of
November 30, 2001, among the Borrower (formerly known as Noble Affiliates,
Inc.), JPMorgan Chase Bank, as administrative agent, and the lenders and the
agents party thereto, as such agreement may be amended, supplemented or restated
from time to time.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” is defined in Section 1.4.

 

“Guaranteed Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or

 

7

--------------------------------------------------------------------------------


 

guarantees the payment of dividends or other distributions upon the shares of
any other Person.  The amount of any Person’s Guaranteed Liability shall be the
lesser of (i) the limitation on such Person’s liability , if any, set forth in
such agreement, undertaking or arrangement or (ii) the outstanding principal
amount of the Indebtedness guaranteed thereby.  Guaranteed Liabilities shall
exclude any act or agreement in connection with any financing of a project owned
by any Person that either (A) guarantees performance of the acquisition,
improvement, installation, design, engineering, construction, development,
completion, maintenance or operation of, or otherwise affects any such act in
respect of, all or a portion of the project that is financed, except during any
period, and then only to the extent, that such act or agreement is a guarantee
of payment of such financing or (B) the obligation to pay or perform under which
is contingent upon the occurrence of an event or condition which has not
occurred, other than notice, the passage of time or such financing or any part
thereof becoming due; provided, however, to the extent that any partial payment
is required to be made under any such act or agreement providing for a
contingent payment obligation as described in clause (B) above, “Guaranteed
Liability” shall be deemed to include an amount equal to four (4) times such
amount required to be paid during the Fiscal Quarter most recently ended, up to
the full amount of the Guaranteed Liability as specified in the immediately
preceding sentence.

 

“Hazardous Material” means:  (i) any “hazardous substance”, as defined by
CERCLA; (ii) any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended; (iii) any petroleum, crude oil or any fraction
thereof; (iv) any hazardous, dangerous or toxic chemical, material, waste or
substance within the meaning of any Environmental Law; (v) any radioactive
material, including any naturally occurring radioactive material, and any
source, special or by-product material as defined in 42 U.S.C. § 2011 et. seq.,
and any amendments or reauthorizations thereof; (vi) asbestos-containing
materials in any form or condition; or (vii) polychlorinated biphenyls in any
form or condition.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under derivative contracts, including interest rate or commodity swap
agreements, interest rate or commodity cap agreements and interest rate or
commodity collar agreements, and all similar agreements or arrangements.

 

“Herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification (a) which is of
a “going concern” or similar nature; (b) which relates to the limited scope of
examination of matters relevant to such financial statement; or (c) which
relates to the treatment or classification of any item in such financial
statement and which, as a condition to its removal, would require an adjustment
to such item the effect of which would be to cause the Borrower to be in default
of any of its obligations under Section 7.2.4.

 

8

--------------------------------------------------------------------------------


 

“Including” means including without limiting the generality of any description
preceding such term.

 

“Indebtedness” of any Person means, without duplication: (a) all obligations of
such Person for borrowed money and all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (b) all obligations
relative to banker’s acceptances issued for the account of such Person; (c) all
obligations of such Person as lessee under leases which have been or should be,
in accordance with GAAP, recorded as Capitalized Lease Liabilities; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (except accounts payable arising in the ordinary course of business),
(e) Indebtedness of another Person of the type described in clauses (a), (b),
(c) or (d) above secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such Indebtedness shall have been assumed
by such Person or is limited in recourse (such Indebtedness being the lesser of
(i) the value of such property on the books of such Person or (ii) the
outstanding principal amount of such Indebtedness); and (f) all Guaranteed
Liabilities of such Person in respect of any of the foregoing.  For all purposes
of this Agreement, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture in which such Person is a general partner or
a joint venturer except to the extent that such Indebtedness by its terms is
expressly non-recourse to such general partner or joint venturer.

 

“Indemnified Liabilities” is defined in Section 10.4.

 

“Indemnified Parties” is defined in Section 10.4.

 

“Information” is defined in Section 10.12.

 

“Interest Period” means, with respect to Eurodollar Borrowings, the period
beginning on (and including) the date on which such Eurodollar Borrowing is made
or continued as, or converted into, a Eurodollar Borrowing pursuant to
Section 2.5 or 2.6 and shall end on (but exclude) the day which numerically
corresponds to such date one, two, three or six months thereafter (or, if such
month has no numerically corresponding day, on the last Business Day of such
month), as the Borrower may select in its relevant notice pursuant to Section
2.5, provided, however, that (a) the Borrower shall not be permitted to select
Interest Periods to be in effect at any one time which have expiration dates
occurring on more than five different dates; (b) Interest Periods commencing on
the same date for Loans comprising part of the same Borrowing shall be of the
same duration; (c) if such Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next following
Business Day (unless, if such Interest Period applies to Eurodollar Loans, such
next following Business Day is the first Business Day of a calendar month, in
which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day); and (d) no Interest Period may end later
than the Maturity Date.

 

“JPMorgan” is defined in the preamble, and includes its successors and assigns.

 

“Law” means any law (including, without limitation, any zoning law or ordinance
or any Environmental Law), statute, rule, regulation, ordinance, order,
directive, code, interpretation,

 

9

--------------------------------------------------------------------------------


 

judgment, decree, injunction, writ, determination, award, permit, license,
authorization, direction, requirement or decision of and agreement with or by
any government or governmental department, commission, board, court, authority,
agency, official or officer, domestic or foreign.

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit 10.10 hereto.

 

“Lenders” means the financial institutions listed on the signature pages hereto
and their respective successors and assigns in accordance with Section 10.10
(including any commercial lending institution becoming a party hereto pursuant
to a Lender Assignment Agreement) or otherwise by operation of law.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or the performance of an
obligation.

 

“Loan” shall mean the Revolving Loans and the Term Loans.

 

“Loan Advances” means the Loans of the same Type and, in the case of Eurodollar
Loans, having the same Interest Period made by all Lenders on the same Business
Day and pursuant to the same Borrowing Request in accordance with Section 2.1.

 

“Loan Documents” means this Agreement, each Borrowing Request, each Borrowing
Notice, the Fee Letter, any note, together in each case with all exhibits,
schedules and attachments thereto, and all other agreements and instruments from
time to time executed and delivered by the Borrower or any of its Subsidiaries
pursuant to or in connection with any of the foregoing.

 

“Margin Stock” means “margin stock” within the meaning of Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
property, financial condition or results of operations of the Borrower and its
consolidated Subsidiaries (taken as a whole) or (ii) the ability of the Borrower
to perform its payment obligations under any of the Loan Documents.

 

“Maturity Date” shall mean the earlier of:

 

(a)                                  the date occurring 364 days after the Term
Commitment Termination Date; and

 

10

--------------------------------------------------------------------------------


 

(c)                                  the date on which the Obligations have
become due and payable in full pursuant to the terms of Article VIII.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally-recognized rating agency.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement and each other Loan Document.

 

“Organic Document” means, relative to the Borrower, its certificate of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized shares of capital
stock.

 

“Participant” is defined in Section 10.10.

 

“Payment Date” is defined in Section 3.2.3.

 

“Payment Office” means the principal office of the Administrative Agent,
presently located at JPMorgan Chase Bank, Agency Services, One Chase Manhattan
Plaza, 8th Floor, New York, NY 10081, Attention: Muniram Appanna.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under section 4069 of ERISA.

 

“Percentage” means, relative to any Lender, the percentage set forth in Schedule
II attached hereto or set forth in the most recent Lender Assignment Agreement
executed by such Lender, as such percentage may be adjusted from time to time
pursuant to Lender Assignment Agreements executed by such Lender and its
Assignee Lenders and delivered pursuant to Section 10.10.

 

“Person” means any natural person, corporation, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.

 

“Plan” means any Pension Plan or Welfare Plan.

 

“Quarterly Payment Date” means the last day of each March, June, September, and
December or, if any such day is not a Business Day, the next succeeding Business
Day.

 

“Rating Agency” means either of S&P or Moody’s.

 

11

--------------------------------------------------------------------------------


 

“Regulation U” means any of Regulations T, U or X of the Board of Governors of
the Federal Reserve System of the United States of America (the “Board”) from
time to time in effect and shall include any successor or other regulations or
official interpretations of the Board or any successor Person relating to the
extension of credit for the purpose of purchasing or carrying Margin Stock and
which is applicable to member banks of the Federal Reserve System or any
successor Person.

 

“Release” means a “release”, as such term is defined in CERCLA.

 

“Required Lenders” means Lenders in the aggregate holding greater than 50% of
the aggregate unpaid principal amount of the outstanding Borrowings and if no
Borrowings are outstanding, Lenders having greater than 50% of the then Total
Commitment.

 

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as in effect from time to time.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Commitment” shall mean, as to any Lender, the obligation, if any, of
such Lender to make Loans pursuant to Sections 2.1.1 of this Agreement in an
aggregate principal amount at any one time outstanding up to but not exceeding
the amount, if any, set forth opposite such Lender’s name on Schedule III, as
the same may be reduced, increased or adjusted from time to time in accordance
with this Agreement, including Sections 2.3.

 

“Revolving Commitment Termination Date” shall mean the earliest of:

 

(a)                                  October 28, 2004;

 

(b)                                 the date on which the Commitment Amount is
terminated in full or reduced to zero pursuant to the terms of Section 2.3; and

 

(c)                                  the date on which the Revolving Commitments
are terminated in full and reduced to zero pursuant to the terms of Article
VIII.

 

“Revolving Loans” shall mean the loans provided for in Section 2.1.1 hereof.

 

“S&P” means Standard & Poor’s Ratings Group and any successor thereto that is a
nationally-recognized rating agency.

 

“Solvent” means, with respect to any Person at any time, a condition under
which: a) the fair saleable value of such Person’s assets is, on the date of
determination, greater than the total amount of such Person’s liabilities
(including contingent and unliquidated liabilities) at such time; b) such Person
is able to pay all of its liabilities as such liabilities mature; and c) such
Person does not have unreasonably small capital with which to conduct its
business.  For purposes of this definition (i) the amount of a Person’s
contingent or unliquidated liabilities at any time shall be that amount which,
in light of all the facts and circumstances then existing, represents the amount
which can reasonably be expected to become an actual or matured liability; (ii)
the “fair saleable value” of an asset shall be the amount which may be realized

 

12

--------------------------------------------------------------------------------


 

within a reasonable time either through collection or sale of such asset at its
regular market value; and (iii) the “regular market value” of an asset shall be
the amount which a capable and diligent business person could obtain for such
asset from an interested buyer who is willing to purchase such asset under
ordinary selling conditions.

 

“Stockholders’ Equity” means, as of the time of any determination thereof is to
be made, shareholders’ equity of the Borrower and its consolidated Subsidiaries
determined in accordance with GAAP plus the absolute cumulative amount by which
such stockholders’ equity shall have been reduced by reason of non-cash write
downs of oil and gas assets from time to time after the Effective Date.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“subsidiary” means, with respect to any Person, (a) any corporation, limited
liability company or other business entity of which more than 50% of the
outstanding equity interests having ordinary voting power to elect a majority of
the board of directors (or persons performing similar functions) of such
corporation, limited liability company or other business entity (irrespective of
whether at the time equity interests of any other class or classes of such
corporation, limited liability company or other business entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person and (b) any partnership of which such Person, such Person and one or more
other Subsidiaries of such Person, or one or more other Subsidiaries of such
Person holds more than 50% of the outstanding general partner interests.

 

“Syndication Agent” is defined in the preamble.

 

“Taxes” is defined in Section 4.6.

 

“Term Commitment” shall mean, as to any Lender, such Lender’s obligation to make
Term Loans pursuant to Section 2.1.2 of this Agreement in an aggregate principal
amount equal to the lesser of (i) the aggregate Revolving Loans outstanding to
such Lender as of the Revolving Commitment Termination Date or (ii) such
Lender’s Revolving Commitment in effect as of the Revolving Commitment
Termination Date.

 

“Term Commitment Termination Date” shall mean the earlier of:

 

(a)                                  the Business Day after the Revolving
Commitment Termination Date; and

 

(b)                                 the date on which the Revolving Commitments
otherwise are terminated in full and reduced to zero pursuant to the terms of
Article VIII.

 

Upon the occurrence of any event described in clause (b), the Term Commitments
shall terminate automatically and without any further action.

 

“Term Loans” shall mean the loans provided for in Section 2.1.2 hereof.

 

13

--------------------------------------------------------------------------------


 

“364-Day Total Commitment” means (i) on or prior to the Revolving Commitment
Termination Date, the then effective Total Commitment under this Agreement, or
(ii) after the Revolving Commitment Termination Date, the then outstanding
principal amount of Term Loans under this Agreement.

 

“Total Asset Value” means, at any time with respect to any assets, the book
value of such assets determined in accordance with GAAP.

 

“Total Commitment” means the aggregate of all the Lenders’ Commitments.

 

“Total Debt to Capitalization Ratio” means the ratio of (a) Debt to
(b) Capitalization.

 

“Total Interest Expense” means with respect to any period for which a
determination thereof is to be made, interest expense of the Borrower and its
Subsidiaries on a consolidated basis as determined in accordance with GAAP.

 

“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a Eurodollar Loan.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“Unrestricted Subsidiary” means any Subsidiary that is designated on Schedule
6.8 as such or which the Borrower has designated in writing to the Agent to be
an Unrestricted Subsidiary pursuant to Section 7.1.8, and, in either case, which
the Borrower has not designated to be a Restricted Subsidiary pursuant to
Section 7.1.8.

 

“Utilization” means, at any time, the ratio (expressed as a percentage) of (i)
the sum of (A) the outstanding principal amount of Loans under this Agreement
plus (B) the outstanding principal amount of “Loans” (as such term is defined in
the Five Year Credit Agreement) under the Five Year Credit Agreement to (ii) the
sum of (X) 364-Day Total Commitment plus (Y) the then effective Total Commitment
under the Five Year Credit Agreement.

 

“Welfare Plan” means a “welfare plan”, as such term is defined in section 3(1)
of ERISA.

 

SECTION 1.2                          Use of Defined Terms.  Unless otherwise
defined or the context otherwise requires, terms for which meanings are provided
in this Agreement shall have such meanings when used in the Disclosure Schedule
and in each Borrowing Request, Continuation/Conversion Notice, notice and other
communication delivered from time to time in connection with this Agreement or
any other Loan Document.

 

SECTION 1.3                          Cross-References.  Unless otherwise
specified, references in this Agreement and in each other Loan Document to any
Article or Section are references to such Article or Section of this Agreement
or such other Loan Document, as the case may be, and, unless otherwise
specified, references in any Article, Section or definition to any clause are
references to such clause of such Article, Section or definition.

 

14

--------------------------------------------------------------------------------


 

SECTION 1.4                          Accounting and Financial Determinations. 
Unless otherwise specified, all accounting terms used herein or in any other
Loan Document shall be interpreted, all accounting determinations and
computations hereunder or thereunder (including under Section 7.2.3) shall be
made, and all financial statements required to be delivered hereunder or
thereunder shall be prepared in accordance with, those generally accepted
accounting principles (“GAAP”) applied in the preparation of the financial
statements referred to in Section 6.5.

 

ARTICLE II
THE FACILITY AND BORROWING PROCEDURES

 

SECTION 2.1                          Facility.  The Lenders grant to the
Borrower a credit facility (the “Facility”) pursuant to which, and upon the
terms and subject to the conditions herein set out and provided that no Default
or Event of Default has occurred and is continuing from time to time on any
Business Day, each Lender severally agrees to make Loans in U.S. Dollars to the
Borrower equal to such Lender’s Percentage of the aggregate amount of Loans
requested by the Borrower to be made on such day.

 

SECTION 2.1.1                 Revolving Loans.  From time to time on or after
the date hereof and prior to the Revolving Commitment Termination Date, each
Lender shall make Revolving Loans under this Section to the Borrower in an
aggregate principal amount at any one time outstanding up to but not exceeding
such Lender’s Revolving Commitment.  Subject to the conditions herein, any such
Loan repaid prior to the Revolving Commitment Termination Date may be reborrowed
pursuant to the terms of this Agreement

 

SECTION 2.1.2                 Term Loans.  Subject to the terms and conditions
of this Agreement, on the Revolving Commitment Termination Date (unless such
date shall occur as a result of clause (c) of the definition thereof), each
Lender will make one Term Loan to the Borrower up to but not exceeding such
Lender’s Term Commitment.  No amounts paid or prepaid with respect to the Term
Loan may be reborrowed.  Eurodollar Loans for which the Interest Period shall
not have terminated as of the Revolving Commitment Termination Date shall be
continued as Eurodollar Loans for the applicable Interest Period and Base Rate
Loans shall be continued as Base Rate Loans after the Revolving Commitment
Termination Date, in each case subject to further elections pursuant to Section
2.6.  Any principal repayments received on the Revolving Commitment Termination
Date for Revolving Loans not converted into Term Loans shall be applied first to
Base Rate Loans and, after Base Rate Loans have been paid in full, to Eurodollar
Loans, unless the Borrower shall have otherwise instructed the Agent in
writing.  Upon a Lender making such Term Loan, its Term Commitment shall
terminate and it shall have no further Revolving Commitment to make Revolving
Loans or Term Commitment to make Term Loans.

 

SECTION 2.1.3                 Availability of Facility.  No Lender shall be
permitted or required to make (i) any Loan if, after giving effect thereto, the
aggregate outstanding principal amount of all Loans of all Lenders would exceed
the Commitment Amount, or (ii) any Loan if, after giving effect thereto, the
aggregate amount of all Loans of such Lender would exceed the Lender’s
Percentage of the Commitment Amount.

 

SECTION 2.2                          [Intentionally Omitted]

 

15

--------------------------------------------------------------------------------


 

SECTION 2.3                          Reduction of Commitment Amount.  The
Borrower may, from time to time on any Business Day occurring after the
Effective Date, voluntarily reduce the amount of the Commitment Amount;
provided, however, that all such reductions shall require at least three
Business Days’ prior notice to the Agent and be permanent, and any partial
reduction of the Commitment Amount shall be in a minimum amount of $10,000,000
and in an integral multiple of $1,000,000; and provided further that, prior to
the Revolving Commitment Termination Date, the Borrower shall not reduce the
Commitment Amount if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 3.1, the aggregate principal amount of Loans
outstanding will exceed the aggregate of the Revolving Commitments.

 

SECTION 2.4                          Base Rate Loans and Eurodollar Loans. 
Subject to the terms and conditions set forth in Article V, each Loan shall be
either a Eurodollar Loan or a Base Rate Loan as the Borrower may request, it
being understood that Loans made to the Borrower on any date may be either
Eurodollar Loans or Base Rate Loans or a combination thereof.  As to any
Eurodollar Loan, each Lender may, if it so elects, fulfill its commitment to
make such Eurodollar Loan by causing its Eurodollar Office to make such
Eurodollar Loan; provided, however, that in such event the obligation of the
Borrower to repay such Eurodollar Loan nevertheless shall be to such Lender and
shall be deemed to be held by such Lender for the account of such Eurodollar
Office.

 

SECTION 2.5                          Borrowing Procedures for Loans.  The
Borrower shall give the Agent prior written or telegraphic notice pursuant to a
Borrowing Request (in substantially the form of Exhibit 2.5 hereto) of each
proposed Borrowing or continuation, and as to whether such Borrowing or
continuation is to be of Revolving Loans or Term Loans and Base Rate Loans or
Eurodollar Loans, as follows:

 

SECTION 2.5.1                 Base Rate Loans.  The Agent shall receive written
or telegraphic notice from the Borrower on or before 2:00 p.m. Central time one
(1) Business Day prior to the date of such Borrowing and amount of such
Borrowing (which shall be in a minimum amount of $5,000,000 and an integral
multiple of $1,000,000), and the Agent shall advise each Lender thereof promptly
thereafter.  Not later than 10:00 a.m., Central time, on the date specified in
such notice for such Borrowing, each Lender shall provide to the Agent at the
Payment Office, same day or immediately available funds covering such Lender’s
Percentage of the requested Base Rate Loan.  Upon fulfillment of the applicable
conditions set forth in Article V with respect to such Base Rate Loan, the Agent
shall make available to the Borrower the proceeds of each Base Rate Loan (to the
extent received from the Lenders) by wire transfer of such proceeds to such
account(s) as the Borrower shall have specified in the Borrowing Request.

 

SECTION 2.5.2                 Eurodollar Loans.  The Agent shall receive written
or telegraphic notice pursuant to a Borrowing Request from the Borrower on or
before 10:00 a.m. Central time, at least three (3) Business Days prior to the
date requested for each proposed Borrowing or continuation of a Eurodollar Loan,
of the date of such Borrowing or continuation, as the case may be, the amount of
such Borrowing or continuation, as the case may be (which shall be in a minimum
amount of $5,000,000 and an integral multiple of $1,000,000), and the duration
of the initial Eurodollar Interest Period with respect thereto, and the Agent
shall advise each Lender thereof promptly thereafter.  Not later than 10:00
a.m., Central time, on the date specified in such notice for such Borrowing,
each Lender shall provide to the Agent at the Payment Office, same

 

16

--------------------------------------------------------------------------------


 

day or immediately available funds covering such Lender’s Percentage of the
requested Eurodollar Loan.  Upon fulfillment of the applicable conditions set
forth in Article V with respect to such Eurodollar Loan, the Agent shall make
available to the Borrower the proceeds of each Eurodollar Loan (to the extent
received from the Lenders) by wire transfer of such proceeds to such account(s)
as the Borrower shall have specified in the Borrowing Request.

 

SECTION 2.6                          Continuation and Conversion Elections.  By
delivering a Continuation/Conversion Notice to the Agent on or before 10:00
a.m., Central time, on a Business Day, the Borrower may from time to time
irrevocably elect, on not less than three (3) nor more than five (5) Business
Days’ notice that all, or any portion in an aggregate minimum amount of
$5,000,000 and an integral multiple of $1,000,000 of any Borrowings be, (i) in
the case of Base Rate Loans, converted into Eurodollar Loans, or (ii) in the
case of Eurodollar Loans, be converted into a Base Rate Loan or continued as a
Eurodollar Loan of such Type (in the absence of delivery of a
Continuation/Conversion Notice with respect to any Eurodollar Loan at least
three (3) Business Days before the last day of the then current Interest Period
with respect thereto, such Eurodollar Loan shall, on such last day,
automatically convert to a Base Rate Loan); provided, however, that (i) each
such conversion or continuation shall be pro rated among the applicable
outstanding Loans of all Lenders, and (ii) no portion of the outstanding
principal amount of any Loans may be continued as, or be converted into,
Eurodollar Loans when any Default has occurred and is continuing.

 

SECTION 2.7                          Funding.  Each Lender may, if it so elects,
fulfill its obligation to make, continue or convert Eurodollar Loans hereunder
by causing one of its foreign branches or Affiliates (or an international
banking facility created by such Lender) to make or maintain such Eurodollar
Loan; provided, however, that such Eurodollar Loan shall nonetheless be deemed
to have been made and to be held by such Lender, and the obligation of the
Borrower to repay such Eurodollar Loan shall nevertheless be to such Lender for
the account of such foreign branch, Affiliate or international banking
facility.  In addition, the Borrower hereby consents and agrees that, for
purposes of any determination to be made for purposes of Sections 4.1, 4.2, 4.3
or 4.4, it shall be conclusively assumed that each Lender elected to fund all
Eurodollar Loans by purchasing, as the case may be, Dollar deposits in its
Eurodollar Office’s interbank eurodollar market.

 

SECTION 2.8                          Repayment of Loans; Evidence of Debt.

 

(a)                                  The Borrower hereby unconditionally
promises to pay, unless otherwise provided in this Agreement, (i) to the Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Revolving Commitment Termination Date, and (ii) to the
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan on the Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

17

--------------------------------------------------------------------------------


 

(c)                                  The Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note, in substantially the form attached as
Exhibit 2.8 hereto.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.10.1) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1                          Repayments and Prepayments.  The Borrower
shall repay in full (i) the unpaid principal amount of each Revolving Loan upon
the Revolving Commitment Termination Date unless any such Loans are continued as
Term Loans as provided in Section 2.1.2, and (ii) the unpaid principal amount of
each Term Loan on the Maturity Date.  Prior thereto, the Borrower

 

(a)                                  may, from time to time on any Business Day,
make a voluntary prepayment, in whole or in part, of the outstanding principal
amount of any Loans; provided, however, that (i) any such prepayment shall be
applied to the Lenders among Loans having the same Type and, if applicable,
having the same Interest Period; (ii) all such voluntary prepayments shall
require at least three Business Days’ prior written notice to the Agent; and
(iii) all such voluntary partial prepayments shall be in an minimum amount of
$10,000,000 and an integral multiple of $1,000,000; and

 

(b)                                 shall, immediately upon any acceleration of
the Maturity Date pursuant to Section 8.2 or Section 8.3, repay all Loans
unless, pursuant to Section 8.3, only a portion of all Loans is so accelerated.

 

Each prepayment of Loans shall be applied, to the extent of such prepayment, in
the inverse order of maturity.  Each prepayment of any Loans made pursuant to
this Section shall be without premium or penalty, except as may be required by
Section 4.4.  No voluntary prepayment of principal of any Loans shall cause a
reduction in the Commitment Amount (except with respect to the repayment or
prepayment of a Term Loan).

 

18

--------------------------------------------------------------------------------


 

SECTION 3.2                          Interest Provisions.  Interest on the
outstanding principal amount of Loans shall accrue and be payable in accordance
with this Section 3.2.

 

SECTION 3.2.1                 Rates.  Pursuant to an appropriately delivered
Borrowing Request or Continuation/Conversion Notice, the Borrower may elect that
Loans comprising a Borrowing accrue interest at a rate per annum: (a) on that
portion maintained from time to time as a Base Rate Loan, equal to the Base Rate
from time to time in effect; and (b) on that portion maintained as a Eurodollar
Loan, during each Interest Period applicable thereto, equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Margin.  All
Eurodollar Borrowings shall bear interest from and including the first day of
the applicable Interest Period to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such Eurodollar
Borrowing.

 

SECTION 3.2.2                 Post-Maturity Rates.  After the date any principal
amount of any Loan is due and payable (whether on the Maturity Date, upon
acceleration or otherwise), or after any other monetary Obligation of the
Borrower shall have become due and payable, the Borrower shall pay, but only to
the extent permitted by law, interest (after as well as before judgment) on such
amounts at a rate per annum equal to the Base Rate plus the Default Margin.

 

SECTION 3.2.3                 Payment Dates.  Interest accrued on each Borrowing
shall be payable, without duplication on the following dates (each a “Payment
Date”): (a) on the Maturity Date; (b) on the date of any payment or prepayment,
in whole or in part, of principal outstanding on such Loan on the amount of such
principal prepaid or repaid; (c) with respect to Base Rate Loans, on each
Quarterly Payment Date occurring after the Effective Date; (d) with respect to
Eurodollar Borrowings, on the last day of each applicable Interest Period (and,
if such Interest Period shall exceed three months, every three months from the
first day of such Interest Period); (e) with respect to any portion of Base Rate
Loans converted into Eurodollar Loans on a day when interest would not otherwise
have been payable pursuant to clause (c), on the date of such conversion; and
(f) on that portion of any Borrowings the applicable Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

 

SECTION 3.3                          Fees.  The Borrower agrees to pay the fees
set forth in this Section 3.3.  All such fees shall be non-refundable.

 

SECTION 3.3.1                 Facility Fee.  The Borrower agrees to pay to the
Agent for the account of each Lender a facility fee in an amount equal to the
product of the Applicable Facility Fee Rate times such Lender’s Percentage of
Revolving Commitments times the Commitment Amount.  Accrued facility fees shall
be payable in arrears on each Quarterly Payment Date and on the Maturity Date.

 

SECTION 3.3.2                 Fees.  The Borrower agrees to pay to the Agent for
its own account and for the account of each Lender, respectively, all fees
(including any fees pursuant to Section 2.2.8) pursuant to that certain fee
letter agreement, dated October 1, 2003, between the Borrower and the Agent, as
amended from time to time (the “Fee Letter”).

 

SECTION 3.3.3                 Payment Office.  The Borrower shall make all
payments to the Agent at the Payment Office.

 

19

--------------------------------------------------------------------------------


 

ARTICLE IV

CERTAIN EURODOLLAR AND OTHER PROVISIONS

 

SECTION 4.1                          Eurodollar Lending Unlawful.  If any Lender
shall determine (which determination shall, upon notice thereof to the Borrower
and the Lenders, be conclusive and binding on the Borrower) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender to make, continue or maintain any Borrowing as, or to
convert any Borrowing into, a Eurodollar Borrowing, the obligations of such
Lender to make, continue, maintain or convert any such Borrowings shall, upon
such determination, forthwith be suspended until such Lender shall notify the
Agent that the circumstances causing such suspension no longer exist, and all
Eurodollar Borrowings shall automatically convert into Base Rate Loans at the
end of the then current Interest Periods with respect thereto or sooner, if
required by such law or assertion; provided, however, that the obligation of
such Lender to make, continue, maintain or convert any such Eurodollar
Borrowings shall remain unaffected if such Lender can designate a different
Eurodollar Office for the making, continuance, maintenance or conversion of
Eurodollar Borrowings and such designation will not, in the sole discretion of
such Lender, be otherwise disadvantageous to such Lender.

 

SECTION 4.2                          Deposits Unavailable or Eurodollar Interest
Rate Unascertainable.  If the Agent shall have determined that, by reason of
circumstances affecting the Agent’s relevant market, adequate means do not exist
for ascertaining the interest rate applicable hereunder to Eurodollar
Borrowings, then, upon notice from the Agent to the Borrower and the Lenders,
the obligations of all Lenders under Section 2.5.2 and Section 2.6 to make or
continue any Borrowings as, or to convert any Borrowings into, Eurodollar
Borrowings shall forthwith be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

 

SECTION 4.3                          Increased Eurodollar Borrowing Costs, etc. 
The Borrower agrees to reimburse each Lender for any increase in the cost to
such Lender of, or any reduction in the amount of any sum receivable by such
Lender in respect of, making, continuing or maintaining (or of its obligation to
make, continue or maintain) any Borrowings as, or of converting (or of its
obligation to convert) any Borrowings into, Eurodollar Borrowings.  Such Lender
shall promptly notify the Agent and the Borrower in writing of the occurrence of
any such event, such notice to state, in reasonable detail, the reasons therefor
and the additional amount required fully to compensate such Lender for such
increased cost or reduced amount; provided, however, that such Lender shall
designate a different Eurodollar Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
discretion of such Lender, be otherwise disadvantageous to such Lender.  Such
additional amounts shall be payable by the Borrower directly to such Lender
within fifteen days of its receipt of such notice, and such notice shall be
rebuttable presumptive evidence of the amount payable by the Borrower.

 

SECTION 4.4                          Funding Losses.  In the event any Lender
shall incur any loss or expense (including any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to make, continue or maintain any portion of the principal amount of
any Borrowing as, or to convert any portion of the principal amount of any
Borrowing into, a Eurodollar Borrowing) as a result of (a) any conversion or
repayment or

 

20

--------------------------------------------------------------------------------


 

prepayment of the principal amount of any Eurodollar Borrowings on a date other
than the scheduled last day of the Interest Period applicable thereto, whether
pursuant to Section 3.1 or otherwise, (b) any Borrowings not being made as
Eurodollar Borrowings in accordance with the Borrowing Request, as the case may
be, therefor, (c) any Borrowings not being continued as, or converted into,
Eurodollar Borrowings in accordance with the Continuation/Conversion Notice, or
(d) the assignment of any Eurodollar Borrowing other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 4.10, therefor, then, upon the written notice of such Lender
to the Borrower (with a copy to the Agent), the Borrower shall, within fifteen
days of its receipt thereof, pay directly to such Lender such amount as will (in
the reasonable determination of such Lender) reimburse such Lender for such loss
or expense.  Such written notice (which shall include calculations in reasonable
detail) shall be rebuttable presumptive evidence of the amount payable by the
Borrower.

 

SECTION 4.5                          Increased Capital Costs.  If any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority affects or would affect the amount of capital
required or expected to be maintained by any Lender or any Person controlling
such Lender, and such Lender determines (in its sole discretion) that the rate
of return on its or such controlling Person’s capital as a consequence of its
Commitments or the Borrowings made by such Lender is reduced to a level below
that which such Lender or such controlling Person could have achieved but for
the occurrence of any such circumstance, then, in any such case upon notice from
time to time by such Lender to the Borrower, the Borrower shall pay directly to
such Lender, within fifteen days, additional amounts sufficient to compensate
such Lender or such controlling Person for such reduction in rate of return;
provided, however, that such Lender shall designate a different Domestic or
Eurodollar Office if such designation will avoid the need for, or reduce the
amount of, such compensation and will not, in the sole discretion of such
Lender, be otherwise disadvantageous to such Lender.  A statement of such Lender
as to any such additional amount or amounts (including calculations thereof in
reasonable detail) shall be rebuttable presumptive evidence of the amount
payable by the Borrower.  In determining such amount, such Lender may use any
reasonable method of averaging and attribution that it (in its sole discretion)
shall deem applicable.

 

SECTION 4.6                          Taxes.  All payments by the Borrower of
principal of, and interest on, the Borrowings and all other amounts payable
hereunder shall be made free and clear of and without deduction for any present
or future income, excise, stamp or franchise taxes and other taxes, fees,
duties, withholdings or other charges of any nature whatsoever imposed by any
taxing authority, but excluding franchise taxes and taxes imposed on or measured
by any Lender’s net income or receipts (such non-excluded items being called
“Taxes”).  In the event that any withholding or deduction from any payment to be
made by the Borrower hereunder is required in respect of any Taxes pursuant to
any applicable law, rule or regulation, then the Borrower will, within fifteen
days (a) pay directly to the relevant authority the full amount required to be
so withheld or deducted; (b) promptly forward to the Agent an official receipt
or other documentation satisfactory to the Agent evidencing such payment to such
authority; and (c) pay to the Agent for the account of the Lenders such
additional amount or amounts as is necessary to ensure that the net amount
actually received by each Lender will equal the full amount such Lender would
have received had no such withholding or deduction been required.

 

21

--------------------------------------------------------------------------------


 

If any Taxes are directly asserted against the Agent or any Lender with respect
to any payment received by the Agent or such Lender hereunder, the Agent or such
Lender may pay such Taxes and the Borrower will promptly pay such additional
amounts (including any penalties, interest or expenses) as is necessary in order
that the net amount received by such person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
person would have received had not such Taxes been asserted; provided that the
Borrower will not be obligated to pay such additional amounts to the Agent or
such Lender to the extent that such additional amounts shall have been incurred
as a consequence of the Agent’s or such Lender’s gross negligence or willful
misconduct, as the case may be.

 

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Agent, for the account of the respective
Lenders, the required receipts or other required documentary evidence, the
Borrower shall indemnify the Lenders for any incremental Taxes, interest or
penalties that may become payable by any Lender as a result of any such
failure.  For purposes of this Section, a distribution hereunder by the Agent or
any Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.

 

Each Lender that is organized under the laws of a jurisdiction other than the
United States shall, prior to the due date of any payments of the Loans under
this Agreement, execute and deliver to the Borrower and the Agent, on or about
the first scheduled Payment Date in each Fiscal Year, one or more (as the
Borrower or the Agent may reasonably request) United States Internal Revenue
Service Form W-8 BEN or Form W-8 ECI or such other forms or documents (or
successor forms or documents), appropriately completed, as may be applicable to
establish the extent, if any, to which a payment to such Lender is exempt from
withholding or deduction of Taxes, and shall (but only so long as such Lender
remains lawfully able to do so) deliver to the Borrower and the Agent additional
copies of such forms on or before the date that such forms expire or become
obsolete or after the occurrence of an event requiring a change in the most
recent form so delivered by it and such amendments thereto as may be reasonably
requested by the Borrower or the Agent, in each case certifying that such Lender
is entitled to benefits under an income tax treaty to which the United States is
a party which reduces the rate of withholding tax on payments of interest or
fees or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States.  If the form provided by a Lender at the time such Lender first becomes
a party to this Agreement indicates a United States withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
the definition of “Taxes”.  For any period with respect to which a Lender has
failed to provide the Borrower and the Agent with the forms required pursuant to
this paragraph, if any (other than if such failure is due to a change in treaty,
law or regulation occurring subsequent to the date on which a form originally
was required to be provided), such Lender shall not be entitled to
indemnification under this Section with respect to Taxes imposed by the United
States which Taxes would not have been imposed but for such failure to provide
such form; provided, however, that should a Lender, which is otherwise exempt
from or subject to a reduced rate of withholding tax, become subject to Taxes
because of its failure to deliver a form required hereunder, the Borrower shall
take such steps as the Lender shall reasonably request to assist the Lender to
recover such Taxes.

 

If the Borrower is required to pay additional amounts to or for the account of
any Lender pursuant to this Section, then such Lender will change the
jurisdiction of its applicable

 

22

--------------------------------------------------------------------------------


 

Eurodollar or Domestic Office so as to eliminate or reduce any such additional
payment which may thereafter accrue if such change, in the sole discretion of
such Lender, is not otherwise disadvantageous to such Lender.  No Lender shall
be entitled to receive any greater payment under this Section as a result of the
designation by such Lender of a different applicable Eurodollar or Domestic
Office after the date hereof, unless such designation is made with the
Borrower’s prior written consent or by reason of the provisions of Sections 4.1,
4.3 or 4.5 requiring such Lender to designate a different applicable Eurodollar
or Domestic Office under certain circumstances or at a time when the
circumstances giving rise to such greater payment did not exist.

 

SECTION 4.7                          Special Fees in Respect of Reserve
Requirements.  With respect to Eurodollar Borrowings, the Borrower agrees to pay
to each Lender on appropriate Payment Dates, as additional interest, such
amounts as will compensate such Lender for any cost to such Lender, from time to
time, of any reserve, special deposit, special assessment or similar capital
requirements against assets of, deposits with or for the account of, or credit
extended by, such Lender which are imposed on, or deemed applicable by, such
Lender, from time to time, under or pursuant to (i) any Law, treaty, regulation
or directive now or hereafter in effect (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System but
excluding any reserve requirement included in the definition of Eurodollar Rate
in Section 1.1), (ii) any interpretation or application thereof by any
governmental authority, agency or instrumentality charged with the
administration thereof or by any court, central bank or other fiscal, monetary
or other authority having jurisdiction over the Eurodollar Borrowings or the
office of such Lender where its Eurodollar Borrowings are lodged, or (iii) any
requirement imposed or requested by any court, governmental authority, agency or
instrumentality or central bank, fiscal, monetary or other authority, whether or
not having the force of law.  A written notice as to the amount of any such cost
or any change therein (including calculations, in reasonable detail, showing how
such Lender computed such cost or change) shall be promptly furnished by such
Lender to the Borrower and shall be rebuttable presumptive evidence of such cost
or change.  The Borrower will not be responsible for paying any amounts pursuant
to this Section accruing prior to 180 days prior to the receipt by the Borrower
of the written notice referred to in the preceding sentence.  Within fifteen
(15) days after such certificate is furnished to the Borrower, the Borrower will
pay directly to such Lender such additional amount or amounts as will compensate
such Lender for such cost or change.

 

SECTION 4.8                          Payments, Computations, etc.  Unless
otherwise expressly provided, all payments by the Borrower pursuant to this
Agreement or any other Loan Document shall be made by the Borrower to the Agent
for the pro rata account of the Lenders entitled to receive such payment.  All
such payments required to be made to the Agent shall be made, without setoff,
deduction or counterclaim, not later than 11:00 a.m., Central time, on the date
due, in same day or immediately available funds, to such account as the Agent
shall specify from time to time by notice to the Borrower.  Funds received after
that time shall be deemed to have been received by the Agent on the next
succeeding Business Day.  The Agent shall promptly remit in same day funds to
each Lender its share, if any, of such payments received by the Agent for the
account of such Lender.  All interest and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days (or, in the case of interest on a Base Rate Loan, 365
days or, if appropriate, 366 days).  Whenever any payment to

 

23

--------------------------------------------------------------------------------


 

be made shall otherwise be due on a day which is not a Business Day, such
payment shall (except as otherwise required by clause (c) of the definition of
the term “Interest Period” with respect to Eurodollar Loans) be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.

 

SECTION 4.9                          Sharing of Payments.  If any Lender shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Loan (other than pursuant
to the terms of Sections 4.3, 4.4 and 4.5) in excess of its pro rata share of
payments then or therewith obtained by all Lenders, such Lender shall purchase
from the other Lenders such participations in Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided, however, that if all or any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing Lender, the purchase shall be rescinded and each Lender which
has sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such recovery together with
an amount equal to such selling Lender’s ratable share (according to the
proportion of (a) the amount of such selling Lender’s required repayment to the
purchasing Lender to (b) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered.  The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section may, to the fullest extent permitted by law, exercise all its rights of
payment with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.  If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a set off to which this Section applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders entitled under this
Section to share in the benefits of any recovery on such secured claim.

 

SECTION 4.10                    Replacement of Lender on Account of Increased
Costs, Eurodollar Lending Unlawful, Reserve Requirements, Taxes, Certain
Dissents, etc.  If any Lender shall claim the inability to make or maintain
Eurodollar Borrowings pursuant to Section 4.1 above, if any Lender is owed
increased costs under Section 4.5 above, if any payment to any Lender by the
Borrower is subject to any withholding tax pursuant to Section 4.6 above, or if
any Lender is owed any cost or expense pursuant to Section 4.7 above, the
Borrower shall have the right, if no Event of Default or Default then exists, to
replace such Lender with another bank or financial institution provided that (i)
if it is not a Lender or an Affiliate thereof, such bank or financial
institution shall be reasonably acceptable to the Agent and (ii) such bank or
financial institution shall unconditionally purchase, in accordance with Section
10.10 hereof, all of such Lender’s rights and obligations under this Agreement
and the other Loan Documents and the appropriate pro rata share of such Lender’s
Loans and Commitments, without recourse or expense to, or warranty by, such
Lender being replaced for a purchase price equal to the aggregate outstanding
principal amount of the Loans payable to such Lender, plus any accrued but
unpaid interest on such Loans, plus accrued but unpaid fees in respect of such
Lender’s Borrowings and Percentage of the Commitments hereunder to the date of
such purchase on a date therein specified.  The Borrower shall be obligated to
pay, simultaneously with such purchase and sale, the increased costs, amounts,
expenses and taxes under Sections 4.1, 4.5, 4.6, and 4.7 above, any amounts
payable under Section 4.4 and all other costs, fees and expenses payable to such
Lender

 

24

--------------------------------------------------------------------------------


 

hereunder and under the Loan Documents, to the date of such purchase as well as
all other Obligations due and payable to or for the benefit of such Lender;
provided, that if such bank or financial institution fails to purchase such
rights and obligations, the Borrower shall continue to be obligated to pay the
increased costs, amounts, expenses and taxes under Sections 4.1, 4.5, 4.6, and
4.7 above to such Lender.

 

SECTION 4.11                    Maximum Interest.  It is the intention of the
parties hereto to conform strictly to applicable usury laws and, anything herein
to the contrary notwithstanding, the obligations of the Borrower to the Agent
and each Lender under this Agreement shall be subject to the limitation that
payments of interest shall not be required to the extent that receipt thereof
would be contrary to provisions of law applicable to the Agent or such Lender
limiting rates of interest which may be charged or collected by the Agent or
such Lender.  Accordingly, if the transactions contemplated hereby would be
usurious under applicable law (including the Federal and state laws of the
United States of America, or of any other jurisdiction whose laws may be
mandatorily applicable) with respect to the Agent or a Lender then, in that
event, notwithstanding anything to the contrary in this Agreement, it is agreed
as follows: (a) the provisions of this Section shall govern and control; (b) the
aggregate of all consideration which constitutes interest under applicable law
that is contracted for, charged or received under this Agreement, or under any
of the other aforesaid agreements or otherwise in connection with this Agreement
by the Agent or such Lender shall under no circumstances exceed the maximum
amount of interest allowed by applicable law (such maximum lawful interest rate,
if any, with respect to such Lender herein called the “Highest Lawful Rate”),
and any excess shall be credited to the Borrower by the Agent or such Lender
(or, if such consideration shall have been paid in full, such excess refunded to
the Borrower); (c) all sums paid, or agreed to be paid, to the Agent or such
Lender for the use, forbearance and detention of the Indebtedness of the
Borrower to the Agent or such Lender hereunder shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such Indebtedness until payment in full so that the actual rate of
interest is uniform throughout the full term thereof; and (d) if at any time the
interest provided pursuant to Section 4.1 together with any other fees payable
pursuant to this Agreement and the other Loan Documents and deemed interest
under applicable law, exceeds that amount which would have accrued at the
Highest Lawful Rate, the amount of interest and any such fees to accrue to the
Agent or such Lender pursuant to this Agreement shall be limited,
notwithstanding anything to the contrary in this Agreement to that amount which
would have accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to the Agent or such Lender
pursuant to this Agreement below the Highest Lawful Rate until the total amount
of interest accrued pursuant to this Agreement and such fees deemed to be
interest equals the amount of interest which would have accrued to the Agent or
such Lender if a varying rate per annum equal to the interest provided pursuant
to Section 3.2 had at all times been in effect, plus the amount of fees which
would have been received but for the effect of this Section.  For purposes of
Section 303.201 of the Texas Finance Code, as amended, to the extent, if any,
applicable to the Agent or a Lender, the Borrower agrees that the Highest Lawful
Rate shall be the “indicated (weekly) rate ceiling” as defined in said Section,
provided that the Agent or such Lender may also rely, to the extent permitted by
applicable laws, on alternative maximum rates of interest under other laws
applicable to the Agent or such Lender if greater.  Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving tri-party accounts

 

25

--------------------------------------------------------------------------------


 

(formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this
Agreement or the other Loan Documents.

 

ARTICLE V

CONDITIONS

 

SECTION 5.1                          Effective Date.  The obligations of the
Lenders to fund the initial Borrowing shall be subject to the prior
satisfaction, or waiver in writing by the Agent (with the consent of Required
Lenders) of each of the conditions precedent set forth in this Section 5.1.

 

SECTION 5.1.1                 Resolutions, etc.  The Agent shall have received
from the Borrower a certificate, dated the Effective Date, of its Secretary or
Assistant Secretary as to (a) resolutions of its Board of Directors then in full
force and effect authorizing the execution, delivery and performance of this
Agreement and each other Loan Document to be executed by it; and (b) the
incumbency and signatures of its Authorized Officers, upon which certificate
each Lender may conclusively rely until it shall have received a further
certificate of the Secretary of the Borrower canceling or amending such prior
certificate.

 

SECTION 5.1.2                 [Intentionally omitted].

 

SECTION 5.1.3                 Opinion of Counsel.  The Agent shall have received
a favorable opinion, dated the Effective Date and addressed to the Agent and all
Lenders, from Thompson & Knight L.L.P., counsel to the Borrower, substantially
in the form of Exhibit 5.1.3 hereto.

 

SECTION 5.1.4                 Fee Letters, Closing Fees, Expenses, etc.  The
Agent shall have received the Fee Letter duly executed by the Borrower.  The
Agent shall also have received for its own account, or for the account of the
Arranger and each Lender, as the case may be, all fees, costs and expenses due
and payable pursuant to Sections 3.3 and 10.3, if then invoiced.

 

SECTION 5.1.5                 Material Adverse Change.  There shall have been no
material adverse change in the consolidated business, condition (financial or
otherwise), operations, performance or properties of any of the Borrower and its
consolidated Subsidiaries taken as a whole since June 30, 2003, except as
disclosed in Item 5.1.5 (“Material Adverse Change”) of the Disclosure Schedule.

 

SECTION 5.1.6                 Existing Credit Facility.  The Agent shall have
received satisfactory proof of the Borrower’s termination of the Existing Credit
Facility and any obligations of the Borrower in connection therewith on the
Effective Date.

 

SECTION 5.1.7                 Other Documents.  Such other documents as the
Agent or any Lender may have reasonably requested.

 

SECTION 5.2                          All Borrowings.  The obligation of each
Lender to fund any Borrowing (including the initial Borrowing) shall be subject
to the satisfaction of each of the conditions precedent set forth in this
Section.

 

SECTION 5.2.1                 Compliance with Warranties, No Default, etc.  Both
before and after giving effect to any Borrowing (but, if any Default of the
nature referred to in Section 8.1.5

 

26

--------------------------------------------------------------------------------


 

shall have occurred with respect to any other Indebtedness, without giving
effect to the application, directly or indirectly, of the proceeds thereof) the
following statements shall be true and correct (a) the representations and
warranties set forth in Article VI shall be true and correct with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date); and (b) no Default or Event of Default shall have then
occurred and be continuing.

 

SECTION 5.2.2                 Borrowing Request.  The Agent shall have received
a Borrowing Request for such Borrowing.  Each of the delivery of a Borrowing
Request and the acceptance by the Borrower of the proceeds of such Borrowing
shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing (both immediately before and after giving effect to such
Borrowing and the application of the proceeds thereof) the statements made in
Section 5.2.1 are true and correct.

 

SECTION 5.2.3                 Satisfactory Legal Form.  All documents executed
or submitted pursuant hereto by or on behalf of the Borrower or any of its
Subsidiaries shall be satisfactory in form and substance to the Agent and its
counsel; the Agent and its counsel shall have received all information,
approvals, opinions, documents or instruments as the Agent or its counsel may
reasonably request.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders and the Agent to enter into this Agreement and to
make Loans hereunder, the Borrower represents and warrants unto the Agent and
each Lender as set forth in this Article VI.

 

SECTION 6.1                          Organization, etc.  The Borrower and each
of its Restricted Subsidiaries is a corporation, partnership, limited
partnership or limited liability company validly organized and existing and in
good standing under the laws of the State of its incorporation, is duly
qualified to do business and is in good standing as a foreign entity in each
jurisdiction where the nature of its business requires such qualification, and
has full power and authority and holds all requisite governmental licenses,
permits and other approvals to enter into and perform its Obligations under this
Agreement and each other Loan Document to which it is a party and to conduct its
business substantially as currently conducted by it (except where the failure to
be so qualified to do business or be in good standing or to hold any such
licenses, permits and other approvals will not have a Material Adverse Effect).

 

SECTION 6.2                          Due Authorization, Non-Contravention, etc. 
The execution, delivery and performance by the Borrower of this Agreement and
each other Loan Document executed or to be executed by it, and the Borrower’s
participation in any transaction contemplated herein are within the Borrower’s
powers, have been duly authorized by all necessary corporate action, and do not
(a) contravene the Borrower’s Organic Documents; (b) contravene any contractual
restriction, law or governmental regulation or court decree or order binding on
or affecting the Borrower; or (c) result in, or require the creation or
imposition of, any Lien on any of the Borrower’s properties.

 

27

--------------------------------------------------------------------------------


 

SECTION 6.3                          Government Approval, Regulation, etc.  No
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or other Person is required for
the due execution, delivery or performance by the Borrower of this Agreement or
any other Loan Document to which it is a party, or for the Borrower’s
participation in any transaction contemplated herein, except as have been
obtained.  Neither the Borrower nor any of its Subsidiaries is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or a “holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

SECTION 6.4                          Validity, etc.  This Agreement constitutes,
and each other Loan Document executed by the Borrower will, on the due execution
and delivery thereof, constitute, the legal, valid and binding obligations of
the Borrower enforceable in accordance with their respective terms except as
(i) enforceability thereof may be limited by bankruptcy, insolvency or similar
laws affecting creditor’s rights generally and (ii) rights of acceleration and
the availability of equitable remedies may be limited by equitable principles of
general applicability.

 

SECTION 6.5                          Financial Information.  The balance sheets
of the Borrower and each of its consolidated Subsidiaries as at June 30, 2003
and the related statements of earnings and cash flow, copies of which have been
furnished to the Agent and each Lender, have been prepared in accordance with
GAAP consistently applied, and present fairly the consolidated financial
condition of the corporations covered thereby as at the dates thereof and the
results of their operations for the periods then ended except as disclosed in
Item 6.5 (“Financial Information”) of the Disclosure Schedule.

 

SECTION 6.6                          No Material Adverse Change.  As of the
Effective Date, since the date of the financial statements described in Section
6.5, there has been no material adverse change in the financial condition,
operations, assets, business or properties of the Borrower and its Restricted
Subsidiaries (on a consolidated basis), except as disclosed in Item 5.1.5
(“Material Adverse Change”) of the Disclosure Schedule.

 

SECTION 6.7                          Litigation, Labor Controversies, etc.  As
of the Effective Date, there is no pending or, to the knowledge of the Borrower,
threatened litigation, action, proceeding, or labor controversy affecting the
Borrower or any of its Restricted Subsidiaries, or any of their respective
properties, businesses, assets or revenues, which could reasonably be expected
to have a Material Adverse Effect or which purports to affect the legality,
validity or enforceability of, and the rights and remedies of the Agent and the
Lenders under, this Agreement or any other Loan Document, except as disclosed in
Item 6.7 (“Litigation”) of the Disclosure Schedule.

 

SECTION 6.8                          Subsidiaries.  Schedule 6.8 sets forth the
name, the identity or corporate structure and the ownership interest of each
direct or indirect Subsidiary as of the Effective Date.  Schedule 6.8 also sets
forth the name of each Restricted Subsidiary and Unrestricted Subsidiary as of
the Effective Date. As of the Effective Date, the Borrower does not have any
Subsidiaries other than the Subsidiaries identified in Schedule 6.8.

 

28

--------------------------------------------------------------------------------


 

SECTION 6.9                          Taxes.  The Borrower, each of its
Restricted Subsidiaries and each of its Unrestricted Subsidiaries which is a
member of the Borrower’s consolidated U.S. federal income tax group has filed
all federal tax returns and reports and all material state tax returns and
reports required by law to have been filed by it and has paid all taxes and
governmental charges thereby shown to be owing, except any such taxes or charges
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books except such returns and taxes for jurisdictions other than
the United States with respect to which the failure to file and pay such taxes
would not have a Material Adverse Effect.

 

SECTION 6.10                    Pension and Welfare Plans.  During the
twelve-consecutive-month period prior to the date of the execution and delivery
of this Agreement and prior to the date of any Borrowing hereunder, no steps
have been taken to terminate any Pension Plan, and no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
securing an amount in excess of $1,000,000 under section 302(f) of ERISA.  No
condition exists or event or transaction has occurred with respect to any
Pension Plan which might result in the incurrence by the Borrower or any member
of the Controlled Group of any liability, fine or penalty which could reasonably
be expected to result in a Material Adverse Effect.  Except as disclosed in Item
6.10 (“Employee Benefit Plans”) of the Disclosure Schedule, neither the Borrower
nor any member of the Controlled Group has any contingent liability with respect
to any post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

 

SECTION 6.11                    Environmental Warranties and Compliance.  The
liabilities and costs of the Borrower and its consolidated Restricted
Subsidiaries related to compliance with applicable Environmental Laws (as in
effect on the date on which this representation is made or deemed made) could
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.12                    Regulation U.  None of the Borrower and its
Subsidiaries are engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Loans will be used
for a purpose which violates, or would be inconsistent with, Regulation U.

 

SECTION 6.13                    Accuracy of Information.  No certificate,
statement or other information delivered herewith or hereto by or on behalf of
the Borrower in writing to the Agent or any Lender in connection with the
negotiation of this Agreement or in connection with any transaction contemplated
hereby contains any untrue statement of a fact or omits to state any fact known
to the Borrower or its Subsidiaries necessary to make the statements contained
herein or therein not misleading as of the date made or deemed made, except to
the extent that any untrue statement or omission could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 6.14                    Use of Proceeds.  The proceeds of each Borrowing
shall be used for the general corporate purposes of the Borrower and its
Subsidiaries.  No proceeds of any Borrowing shall be used to make any investment
in any Person if the board of directors or other governing body of such Person
has announced its opposition to such investment.

 

29

--------------------------------------------------------------------------------


 

ARTICLE VII

COVENANTS

 

SECTION 7.1                          Affirmative Covenants.  The Borrower agrees
with the Agent and each Lender that, until all Commitments have terminated and
all Obligations have been paid and performed in full, the Borrower will perform
the obligations set forth in this Section 7.1.

 

SECTION 7.1.1                 Financial Information, Reports, Notices, etc.  The
Borrower will furnish, or will cause to be furnished, to each Lender and the
Agent copies of the following financial statements, reports, notices and
information:

 

(a)                                  as soon as available and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year of the Borrower, consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
earnings and cash flow of the Borrower and its Subsidiaries for such Fiscal
Quarter and for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter, certified by the chief financial
Authorized Officer of the Borrower as having been prepared in accordance with
GAAP;

 

(b)                                 as soon as available and in any event within
90 days after the end of each Fiscal Year of the Borrower, a copy of the annual
audit report for such Fiscal Year for the Borrower and its Subsidiaries,
including therein consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
earnings and cash flow of the Borrower and its Subsidiaries for such Fiscal
Year, in each case certified (without any Impermissible Qualification) as having
been prepared in accordance with GAAP in a manner acceptable to the Agent and
the Required Lenders by independent public accountants of recognized national
standing;

 

(c)                                  as soon as available and in any at the time
of each delivery of financial reports under subsections (a) and (b) of this
Section 7.1.1, a certificate, executed by the chief financial Authorized Officer
of the Borrower, showing (in reasonable detail and with appropriate calculations
and computations in all respects satisfactory to the Agent) compliance with the
financial covenants set forth in Section 7.2.3;

 

(d)                                 promptly, and in any event within three
Business Days after an Authorized Officer of the Borrower or any of its
Subsidiaries becomes aware of the existence of the occurrence of each Default, a
statement of the chief executive officer or the chief financial Authorized
Officer of the Borrower setting forth details of such Default and the action
which the Borrower has taken and proposes to take with respect thereto;

 

(e)                                  promptly, and in any event within three
Business Days after an Authorized Officer of the Borrower or any of its
Subsidiaries becomes aware of (x) the occurrence of any adverse development with
respect to any litigation, action, proceeding, or labor controversy described in
Section 6.7 which would have or reasonably be expected to have a Material
Adverse Effect, or (y) the commencement of any material labor controversy,
litigation, action, proceeding of the type described in Section 6.7 which would
have or reasonably be expected to have a

 

30

--------------------------------------------------------------------------------

Material Adverse Effect, notice thereof and copies of all documentation relating
thereto requested by the Agent or any Lender;

 

(f)                                    promptly after the sending or filing
thereof, copies of all reports and registration statements which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission or any
national securities exchange;

 

(g)                                 immediately upon becoming aware of the
institution of any steps by the Borrower or any other Person to terminate any
Pension Plan, or the failure to make a required contribution to any Pension Plan
if such failure is sufficient to give rise to a Lien under section 302(f) of
ERISA, or the taking of any action with respect to a Pension Plan which could
result in the requirement that the Borrower furnish a bond or other security to
the PBGC or such Pension Plan, or the occurrence of any event with respect to
any Pension Plan which could result in the incurrence by the Borrower of any
liability, fine or penalty, or any increase in the contingent liability of the
Borrower with respect to any post-retirement Welfare Plan benefit which would
have or could reasonably be expected to have a Material Adverse Effect, notice
thereof and copies of all documentation relating thereto; and

 

(h)                                 such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

 

SECTION 7.1.2     Compliance with Laws, etc.  The Borrower will, and will cause
each of its Subsidiaries to, comply with all Laws, such compliance to include,
without limitation: (a) the maintenance and preservation of its corporate
existence and qualification as a foreign corporation, (b) the payment, before
the same become delinquent, of all taxes, assessments and governmental charges
imposed upon it or upon its property except to the extent being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books and
(c) all Environmental Laws; except; in each case, where the failure to so comply
would not have or would not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 7.1.3     Maintenance of Properties.  The Borrower will, and will cause
each of its Restricted Subsidiaries to, maintain, preserve, protect and keep its
properties in good repair, working order and condition (ordinary wear and tear
excepted), and make necessary and proper repairs, renewals and replacements so
that its business carried on in connection therewith may be properly conducted
at all times unless the Borrower determines in good faith that the continued
maintenance of any of its properties is no longer economically desirable or
unless failure to so preserve, maintain, protect or keep its properties would
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.1.4            Insurance.  The Borrower will, and will cause each of
its Restricted Subsidiaries to, maintain or cause to be maintained with
responsible insurance companies insurance with respect to its properties and
business against such casualties and contingencies and of such types and in such
amounts as is customary in the case of similar businesses in similar locations.

 

31

--------------------------------------------------------------------------------


 

SECTION 7.1.5     Books and Records.  The Borrower will, and will cause each of
its Subsidiaries to, keep books and records which accurately reflect, in
accordance with GAAP, all of its business affairs and transactions and permit
the Agent or its representatives, at reasonable times and intervals and upon
reasonable prior notice to the Borrower, to visit all of its offices, to discuss
its financial matters with its officers and employees and to examine any of its
books or other corporate records; provided, however, that prior notice to the
Borrower shall not be required if an Event of Default has occurred or is
continuing.

 

SECTION 7.1.6     Conduct of Business.  The Borrower will, and will cause each
Restricted Subsidiary to, cause all material properties and businesses to be
regularly conducted, operated, maintained and developed in a good and
workmanlike manner, as would a prudent operator and in accordance with all
applicable federal, state and local laws, rules and regulations, except for any
failure to so operate, maintain and develop that could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 7.1.7            Subsidiaries; Unrestricted Subsidiaries.  The Borrower
shall:

 

(a)                                  if any additional Subsidiary is formed or
acquired after the Effective Date, notify the Agent thereof and whether such
Subsidiary is an Unrestricted Subsidiary or a Restricted Subsidiary.

 

(b)                                 cause the management, business and affairs
of the Borrower and its Restricted Subsidiaries to be conducted in such a manner
(including, without limitation, by keeping separate books of account, furnishing
separate financial statements of Unrestricted Subsidiaries to creditors and
potential creditors thereof and by not permitting Properties of the Borrower and
its respective Subsidiaries to be commingled) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from the Borrower and the Restricted Subsidiaries;

 

(c)                                  except as permitted by Section 7.2.5, will
not, and will not permit any of the Restricted Subsidiaries to incur any
Guaranteed Liabilities in respect of any Indebtedness of any of the Unrestricted
Subsidiaries; and

 

(d)                                 will not permit any Unrestricted Subsidiary
to hold any equity or other ownership interest in, or any Indebtedness of, any
Restricted Subsidiary.

 

SECTION 7.1.8            Designation and Conversion of Restricted and
Unrestricted Subsidiaries.

 

(a)                                  Unless designated as an Unrestricted
Subsidiary on Schedule 6.8 as of the date of this Agreement or thereafter in
writing to the Agent, any Person that becomes a Subsidiary of the Borrower or
any of its Restricted Subsidiaries shall be classified as a Restricted
Subsidiary.

 

(b)                                 The Borrower may designate any Subsidiary
(including a newly formed or newly acquired Subsidiary) as an Unrestricted
Subsidiary if (i) the representations and warranties of the Borrower and its
Restricted Subsidiaries contained in each of the Loan Documents are true and
correct on and as of such date as if made on and as of the date of such
designation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), and

 

32

--------------------------------------------------------------------------------


 

(ii) after giving effect to such designation, no Default or Event of Default
would exist; provided, however, that the Borrower may not designate EDC as an
Unrestricted Subsidiary.  Except as provided in this Section, no Restricted
Subsidiary may be redesignated as an Unrestricted Subsidiary.

 

(c)                                  The Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary if after giving effect to such
designation, (i) the representations and warranties of the Borrower and its
Restricted Subsidiaries contained in each of the Loan Documents are true and
correct on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), and (ii) after giving effect to such
designation, no Default or Event of Default would exist.

 

SECTION 7.2     Negative Covenants.  The Borrower agrees with the Agent and each
Lender that, until all Commitments have terminated and all Obligations have been
paid and performed in full, the Borrower will perform the obligations set forth
in this Section 7.2.

 

SECTION 7.2.1     Business Activities.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, engage in any business activity
if, as a result thereof, the Borrower and its Restricted Subsidiaries taken as a
whole would no longer be principally engaged in the business of oil, gas and
energy exploration, development, production, processing and marketing and such
activities as may be incidental or related thereto.

 

SECTION 7.2.2     Liens.  The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, revenues or assets, whether now owned or hereafter
acquired, except:

 

(a)                                  Liens securing payment of the Obligations,
granted pursuant to any Loan Document;

 

(b)                                 Liens for taxes, assessments or other
governmental charges or levies not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;

 

(c)                                  Liens of carriers, warehousemen, mechanics,
materialmen and landlords incurred in the ordinary course of business for sums
not overdue or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;

 

(d)                                 Liens incurred in the ordinary course of
business in connection with workmen’s compensation, unemployment insurance or
other forms of governmental insurance or benefits, or to secure performance of
tenders, statutory obligations, leases and contracts (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on surety or appeal bonds;

 

(e)                                  judgment Liens in existence less than 30
days after the entry thereof or with respect to which execution has been stayed
or the payment of which is covered in full (subject to a customary deductible)
by insurance maintained with responsible insurance companies;

 

33

--------------------------------------------------------------------------------


 

(f)                                    Liens on cash or cash-equivalents
securing Hedging Obligations of the Borrower or any of its Restricted
Subsidiaries not in excess in the aggregate of $50,000,000 for all such cash and
cash equivalents;

 

(g)                                 Liens in favor of the United States of
America or any state thereof or any department, agency, instrumentality or
political subdivision of any such jurisdiction to secure partial, progress,
advance or other payments pursuant to any contract or statute;

 

(h)                                 Liens required by any contract or statute in
order to permit the Borrower or a Restricted Subsidiary to perform any contract
or subcontract made by it with or at the request of the United States of
America, any state or any department, agency or instrumentality or political
subdivision of either;

 

(i)                                     Liens which exist prior to the time of
acquisition upon any assets acquired by the Borrower or any Restricted
Subsidiary (including Liens on assets of any Person at the time of the
acquisition of the capital stock or assets of such Person or a merger with or
consolidation with such Person by the Borrower or a Restricted Subsidiary),
provided that (i) the Lien shall attach solely to the assets so acquired (or of
the Person so acquired, merged or consolidated), and (ii) in the case of Liens
securing Indebtedness the aggregate principal amount of all Indebtedness of
Restricted Subsidiaries secured by such Liens shall be permitted by the
limitations set forth in Section 7.2.5;

 

(j)                                     Liens securing Indebtedness owing by any
Restricted Subsidiary to the Borrower;

 

(k)                                  Liens under operating agreements,
unitization agreements, pooling orders, and similar arrangements;

 

(l)                                     Liens set forth on Schedule 7.2 which
are existing on the Effective Date;

 

(m)                               Liens on debt of or equity interests in a
Person that is not a Restricted Subsidiary;

 

(n)                                 Any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, of any
Lien referred to in the foregoing clauses of this Section or of any Indebtedness
secured thereby; provided that in the case of Liens securing Indebtedness, the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement and that such extension, renewal or replacement Lien shall be
limited to all or part of substantially the same property or revenue subject of
the Lien extended, renewed or replaced (plus improvements on such property); and

 

(o)                                 additional Liens upon assets of the Borrower
and its Restricted Subsidiaries created after the date hereof, provided that (i)
the aggregate Indebtedness secured thereby and incurred on or after the date
hereof shall not exceed two and one-half percent (2 ½%) of Stockholders’ Equity
in the aggregate at any one time outstanding and (ii) that such Liens do not
encumber or attach to any equity interest in a Restricted Subsidiary.

 

34

--------------------------------------------------------------------------------


 

SECTION 7.2.3            Financial Covenants.  The Borrower will not:

 

(a)                                  EBITDAX to Total Interest Expense.  Permit
the ratio of EBITDAX to Total Interest Expense for any consecutive period of
four fiscal quarters ending on the last day of a fiscal quarter to be less than
4.0:1.0.

 

(b)                                 Total Debt to Capitalization.  Permit the
Total Debt to Capitalization Ratio, expressed as a percentage, to exceed 60% at
any time.

 

(c)                                  Minimum Total Asset Value.  Permit the
Total Asset Value of its Restricted Subsidiaries to be less than $800,000,000 at
any time.

 

SECTION 7.2.4     Restricted Payments, etc.  On and at all times after the
Effective Date, the Borrower will not declare, pay or make any dividend or
distribution (in cash, property or obligations) on any shares of any class of
capital stock (now or hereafter outstanding) of the Borrower or on any warrants,
options or other rights with respect to any shares of any class of capital stock
(now or hereafter outstanding) of the Borrower (other than dividends or
distributions payable in its common stock or warrants to purchase its common
stock or splitups or reclassifications of its stock into additional or other
shares of its common stock) or apply, or permit any of its Restricted
Subsidiaries to apply, any of its funds, property or assets to the purchase,
redemption, sinking fund or other retirement of, or agree or permit any of its
Restricted Subsidiaries to purchase or redeem, any shares of any class of
capital stock (now or hereafter outstanding) of the Borrower, or warrants,
options or other rights with respect to any shares of any class of capital stock
(now or hereafter outstanding) of the Borrower, if, after giving effect thereto,
a Default or an Event of Default shall have occurred and be continuing or been
caused thereby.

 

SECTION 7.2.5     Indebtedness.  The Borrower will not permit any of its
Restricted Subsidiaries to contract, create, incur or assume any Indebtedness,
except:

 

(a)                                  Indebtedness of a Restricted Subsidiary
owed to the Borrower or an other Restricted Subsidiary;

 

(b)                                 Indebtedness of a Restricted Subsidiary
which exists prior to the time of the acquisition of such Subsidiary by the
Borrower or any Restricted Subsidiary (including Indebtedness at the time of the
acquisition of the capital stock or assets of such Person or a merger with or
consolidation with such Person by the Borrower or a Restricted Subsidiary) and
any extensions, renewals or replacements of such Indebtedness, provided that the
aggregate principal amount of such Indebtedness and any extensions, renewals or
replacements thereof shall not exceed the principal amount of such Indebtedness
at the time such Person becomes a Subsidiary; and

 

(c)                                  other Indebtedness in an aggregate amount
not to exceed an amount equal to five percent (5%) of Stockholders’ Equity.

 

SECTION 7.2.6     Consolidation, Merger, etc.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other corporation, or purchase or
otherwise acquire all or substantially all of the

 

35

--------------------------------------------------------------------------------


 

assets of any Person (or of any division thereof) except (a) any such Restricted
Subsidiary may liquidate or dissolve voluntarily into, and may merge with and
into, the Borrower or any other Restricted Subsidiary, and the assets or stock
of any Restricted Subsidiary may be purchased or otherwise acquired by the
Borrower or any other Restricted Subsidiary; and (b) so long as no Default or
Event of Default has occurred and is continuing or would occur after giving
effect thereto, the Borrower or any of its Restricted Subsidiaries may purchase
all or substantially all of the assets of any Person, or acquire such Person by
merger (as long as the Borrower or such Restricted Subsidiary is the surviving
entity).

 

SECTION 7.2.7     Negative Pledges, Restrictive Agreements, etc.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, enter into
any agreement (excluding this Agreement, any other Loan Document and any
agreement governing any Indebtedness not prohibited under this Agreement)
prohibiting the creation or assumption of any Lien upon its material properties,
revenues or assets, whether now owned or hereafter acquired, or the ability of
the Borrower to amend or otherwise modify this Agreement or any other Loan
Document.  The foregoing shall not prohibit agreements entered into or acquired
in the ordinary course of business regarding specific properties or assets which
restrict or place conditions the transfer of or the creation of a Lien on such
properties or assets or the revenues derived therefrom, but which do not affect
other unrelated properties, assets or revenues. The Borrower will not and will
not permit any of its Restricted Subsidiaries to enter into any agreement
prohibiting the ability of any Restricted Subsidiary to make any payments,
directly or indirectly, to the Borrower by way of dividends, advances,
repayments of loans or advances, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments, or
any other agreement or arrangement which restricts the ability of any such
Restricted Subsidiary to make any payment, directly or indirectly, to the
Borrower.

 

ARTICLE VIII
EVENTS OF DEFAULT

 

SECTION 8.1     Listing of Events of Default.  Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

 

SECTION 8.1.1     Non-Payment of Obligations.  The Borrower shall default in the
payment or prepayment when due of any principal of any Loan, or the Borrower
shall default (and such default shall continue unremedied for a period of five
days) in the payment when due of any interest on any Loan, of any fee hereunder
or of any other Obligation.

 

SECTION 8.1.2            Breach of Warranty.  Any representation or warranty of
the Borrower made or deemed to be made hereunder or in any other Loan Document
executed by it or any certificates delivered pursuant to Article V is or shall
be incorrect in any material respect when made or deemed made.

 

SECTION 8.1.3     Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any of its
obligations under Section 7.2.2, 7.2.3, 7.2.6 or 7.2.7; provided that the
imposition of any non-consensual Lien that is not permitted to exist pursuant to
Section 7.2.2 shall not be deemed to constitute an Event of Default hereunder
until thirty (30) days after the date of such imposition.

 

36

--------------------------------------------------------------------------------


 

SECTION 8.1.4     Non-Performance of Other Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any other
provision contained herein (not constituting an Event of Default under the
preceding provisions of this Section 8.1) or any other Loan Document executed by
it, and such default shall continue unremedied for a period of 30 days after
notice thereof shall have been given to the Borrower by the Agent.

 

SECTION 8.1.5     Default on Other Indebtedness.  A default shall occur in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in Section 8.1.1) of the Borrower or any of its Restricted
Subsidiaries having a principal amount, individually or in the aggregate, in
excess of $35,000,000, or a default shall occur in the performance or observance
of any obligation or condition with respect to such Indebtedness if the effect
of such default is to accelerate the maturity of any such Indebtedness or such
default shall continue unremedied for any applicable period of time sufficient
to permit the holder or holders of such Indebtedness, or any trustee or agent
for such holders, to cause such Indebtedness to become due and payable prior to
its expressed maturity.

 

SECTION 8.1.6            Judgments.  Any judgment or order for the payment of
money in excess of $35,000,000 shall be rendered against the Borrower or any of
its Restricted Subsidiaries if such excess is not fully covered by valid and
collectible insurance in respect thereof, the payment of which is not being
disputed or contested by the insurer or the insurers, and either (i) proper or
valid enforcement or levying proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) such judgment or order shall
continue unsatisfied and unstayed for a period of thirty (30) consecutive days.

 

SECTION 8.1.7            Pension Plans.  Any of the following events shall occur
with respect to any Pension Plan (a) the institution of any steps by the
Borrower, any member of its Controlled Group or any other Person to terminate a
Pension Plan if, as a result of such termination, the Borrower or any such
member could be required to make a contribution to such Pension Plan in excess
of $35,000,000; or (b) a contribution failure occurs with respect to any Pension
Plan sufficient to give rise to a Lien under section 302(f) of ERISA to the
extent such action could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 8.1.8            Change in Control.  Any Change in Control shall occur.

 

SECTION 8.1.9     Bankruptcy, Insolvency, etc.  The Borrower or any of its
Restricted Subsidiaries shall  (a) become insolvent or generally fail to pay, or
admit in writing its inability or unwillingness to pay, debts as they become
due; (b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or any of its
Restricted Subsidiaries or any substantial portion of the property of any
thereof, or make a general assignment for the benefit of creditors; (c) in the
absence of such application, consent or acquiescence, permit or suffer to exist
the appointment of a trustee, receiver, sequestrator or other custodian for the
Borrower or any of its Restricted Subsidiaries or for a substantial part of the
property of any thereof, and such trustee, receiver, sequestrator or other
custodian shall not be discharged within 60 days, provided that the Borrower,
each Restricted Subsidiary hereby expressly authorizes the Agent and each Lender
to appear in any court conducting any relevant proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan

 

37

--------------------------------------------------------------------------------


 

Documents; (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of its Restricted Subsidiaries,
and, if any such case or proceeding is not commenced by the Borrower or such
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
the Borrower or such Restricted Subsidiary or shall result in the entry of an
order for relief or shall remain for 60 days undismissed, provided that the
Borrower, each Restricted Subsidiary hereby expressly authorizes the Agent and
each Lender to appear in any court conducting any such case or proceeding during
such 60-day period to preserve, protect and defend their rights under the Loan
Documents; or (e) take any corporate action authorizing, or in furtherance of,
any of the foregoing.

 

SECTION 8.2                                                  Action if
Bankruptcy.  If any Event of Default described in Section 8.1.9 shall occur with
respect to the Borrower or any Restricted Subsidiary, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Borrowings and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.

 

SECTION 8.3                                                  Action if Other
Event of Default.  If any Event of Default (other than any Event of Default
described in Section 8.1.9 with respect to the Borrower or any Restricted
Subsidiary) shall occur for any reason, whether voluntary or involuntary, and be
continuing, the Agent, upon the direction of the Required Lenders, shall by
notice to the Borrower declare all or any portion of the outstanding principal
amount of the Borrowings and other Obligations to be due and payable and/or the
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, as the case may be, and/or the Commitments shall
terminate.

 

ARTICLE IX
THE AGENTS

 

SECTION 9.1                                                  Actions.  Each
Lender hereby appoints (i) JPMorgan as the Agent under this Agreement and each
other Loan Document, (ii) Wachovia Bank, National Association, as Syndication
Agent under this Agreement and each other Loan Document, (iii) Société Générale,
Deutsche Bank AG New York Branch and The Royal Bank of Scotland plc, as
Co-Documentation Agents under this Agreement and each other Loan Document, and
(iv) the entities identified as “Senior Managing Agents” on the signature pages
to this Agreement as senior managing agents under this Agreement and each other
Loan Document.  Each Lender authorizes the Agent to act on behalf of such Lender
under this Agreement and each other Loan Document and, in the absence of other
written instructions from the Required Lenders received from time to time by the
Agent (with respect to which the Agent agrees that it will comply, except as
otherwise provided in this Section or as otherwise advised by counsel), to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Agent by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto.  Each Lender acknowledges that
none of the Syndication Agent, the Co-Documentation Agents or the Senor Managing
Agents have any duties or obligations under this Agreement or any other Loan
Document in connection with their capacity as either the Syndication Agent, a
Co-Documentation Agent or a Senior Managing Agent, respectively.

 

38

--------------------------------------------------------------------------------


 

 Each Lender hereby indemnifies (which indemnity shall survive any termination
of this Agreement) each of the Agents, pro rata according to such Lender’s
Percentage, WHETHER OR NOT RELATED TO ANY SINGULAR, JOINT OR CONCURRENT
NEGLIGENCE OF THE AGENTS, from and against any and all liabilities, obligations,
losses, damages, claims, costs or expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against, any Agent
in any way relating to or arising out of this Agreement and any other Loan
Document, including reasonable attorneys’ fees, and as to which such Agent is
not reimbursed by the Borrower; provided, however, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, claims, costs or expenses which are determined by a court of competent
jurisdiction in a final proceeding to have resulted solely from such Agent’s
gross negligence or willful misconduct.  None of the Agents shall be required to
take any action hereunder or under any other Loan Document, or to prosecute or
defend any suit in respect of this Agreement or any other Loan Document, unless
it is indemnified hereunder to its satisfaction.  If any indemnity in favor of
any Agent shall be or become inadequate, in such Agent’s determination, as the
case may be, such Agent may call for additional indemnification from the Lenders
and cease to do the acts indemnified against hereunder until such additional
indemnity is given.  Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, none of the Agents
shall have any duties or responsibilities, except as expressly set forth herein,
nor shall any of the Agents have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any of the Agents.

 

SECTION 9.2                                                  Funding Reliance,
etc.  Unless the Agent shall have been notified by telephone, confirmed in
writing, by any Lender by 5:00 p.m., Central time, on the day prior to a
Borrowing (except with respect to a Borrowing comprised of Base Rate Loans, in
which case notice shall be given no later than 12:00 noon, Central time, on the
date of the proposed Borrowing) that such Lender will not make available the
amount which would constitute its Percentage of such Borrowing on the date
specified therefor, the Agent may assume that such Lender has made such amount
available to the Agent and, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If and to the extent that such Lender
shall not have made such amount available to the Agent, such Lender and the
Borrower severally agree to repay the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
the Agent made such amount available to the Borrower to the date such amount is
repaid to the Agent, at the Federal Funds Rate.

 

SECTION 9.3                                                  Exculpation.  None
of the Agents and their respective directors, officers, employees or agents
shall be liable to any Lender for any action taken or omitted to be taken by it
under this Agreement or any other Loan Document, or in connection herewith or
therewith, except for its own willful misconduct or gross negligence, nor
responsible for any recitals or warranties herein or therein, nor for the
effectiveness, enforceability, validity or due execution of this Agreement or
any other Loan Document, nor to make any inquiry respecting the performance by
the Borrower of its obligations hereunder or under any other Loan Document.  Any
such inquiry which may be made by any Agent shall not obligate it to make any
further inquiry or to take any action.  Each of the Agents shall be entitled to
rely upon advice of

 

39

--------------------------------------------------------------------------------


 

counsel concerning legal matters and upon any notice, consent, certificate,
statement or writing which such Agent believes to be genuine and to have been
presented by a proper Person.

 

SECTION 9.4                                                  Successor.  Any of
the Agents may resign as such at any time upon at least 30 days’ prior notice to
the Borrower and all Lenders.  If the Agent at any time shall resign, the
Required Lenders may appoint another Lender as the successor Agent which shall
thereupon become the Agent hereunder.  If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving notice of resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be one of the Lenders or a commercial banking institution organized under
the laws of the U.S. (or any State thereof) or a U.S. branch or agency of a
commercial banking institution, and having a combined capital and surplus of at
least $500,000,000.  Upon the acceptance of any appointment as the Agent
hereunder by a successor Agent, such successor Agent shall be entitled to
receive from the retiring Agent such documents of transfer and assignment as
such successor Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement.  After a retiring Agent’s resignation
hereunder as a Agent, the provisions of this Article IX shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Agent under this Agreement, and Section 10.4 (and, with respect to the Agent,
Section 10.3) shall continue to inure to its benefit.

 

SECTION 9.5                                                  Loans by the
Agents.  Each of the Agents shall have the same rights and powers with respect
to the Loans made by it or any of its Affiliates and may exercise the same as if
it were not a Agent.  Each of the Agents and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Subsidiary or Affiliate of the Borrower as if it were not a
Agent hereunder.

 

SECTION 9.6                                                  Credit Decisions. 
Each Lender acknowledges that it has made its own credit decision to extend its
Commitments hereunder (i) independently of each of the Agents and each other
Lender, and (ii) based on such Lender’s review of the financial information of
the Borrower, this Agreement, the other Loan Documents (the terms and provisions
of which being satisfactory to such Lender) and such other documents,
information and investigations as such Lender has deemed appropriate.  Each
Lender also acknowledges that it will continue to make its own credit decisions
as to exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any other Loan Document
(i) independently of each of the Agents and each other Lender, and (ii) based on
such other documents, information and investigations as it shall deem
appropriate at any time.

 

SECTION 9.7                                                  Copies, etc.  The
Agent shall give prompt notice to each Lender of each notice or request required
or permitted to be given to the Agent by the Borrower pursuant to the terms of
this Agreement (unless concurrently delivered to the Lenders by the Borrower). 
The Agent will distribute to each Lender each document or instrument received
for its account and copies of all other communications received by the Agent
from the Borrower for distribution to the Lenders by the Agent in accordance
with the terms of this Agreement.

 

40

--------------------------------------------------------------------------------


 

ARTICLE X
MISCELLANEOUS PROVISIONS

 

SECTION 10.1                                            Waivers, Amendments,
etc.  The provisions of this Agreement and of each other Loan Document may from
time to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Borrower and the Required Lenders;
provided, however, that no such amendment, modification or waiver which would:
(a) modify any requirement hereunder that any particular action be taken by all
the Lenders or by the Required Lenders shall be effective unless consented to by
each Lender; (b) modify this Section 10.1, change the definition of “Required
Lenders”, reduce any fees described in Article III or extend the Maturity Date,
shall be made without the consent of each Lender; (c) extend the due date for,
or reduce the amount of, any scheduled repayment or prepayment of principal of
or interest on any Loan (or reduce the principal amount of or rate of interest
on any Loan) shall be made without the consent of the Lender which made such
Loan; or (d) affect adversely the interests, rights or obligations of any Agent
as Agent shall be made without the consent of such Agent; provided, further,
that no such amendment, modification or waiver which would either increase any
Commitment, Commitment Amount or the Percentage of any Lender, or modify the
rights, duties or obligations of any Agent, shall be effective without the
consent of such Lender or such Agent, as applicable.  No failure or delay on the
part of the Agent or any Lender in exercising any power or right under this
Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
No notice to or demand on the Borrower in any case shall entitle it to any
notice or demand in similar or other circumstances.  No waiver or approval by
the Agent or any Lender under this Agreement or any other Loan Document shall,
except as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions.  No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

 

SECTION 10.2                                            Notices.

 

(a)                                  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

 

(i)

if to the Borrower, to:

 

 

 

 

 

 

Noble Energy, Inc.

 

 

350 Glenborough, Suite 100

 

 

Houston, TX  77067

 

 

 

Attention:

James L. McElvany

 

 

Telephone No.:

(281) 872-3100

 

 

Facsimile No.:

(281) 872-3111

 

 

 

 

 

(ii)

if to the Agent, to:

 

41

--------------------------------------------------------------------------------


 

 

 

Agency Services

 

 

 

JPMorgan Chase Bank

 

 

One Chase Manhattan Plaza, 8th Floor

 

 

New York, NY 10081

 

 

 

Attention:

Muniram Appanna

 

 

Telephone No.:

(212) 552-7943

 

 

Facsimile No.:

(212) 552-3295

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

JPMorgan Chase Bank

 

 

Global Oil & Gas Group

 

 

600 Travis, 20th Floor

 

 

Houston, Texas 77002

 

 

Attention:

Peter Licalzi

 

 

Telephone:

713-216-8869

 

 

Facsimile:

713-216-4117

 

 

 

 

 

 

And in connection with business-related matters, with a copy to:

 

 

 

 

 

 

JPMorgan Chase Bank

 

 

Global Oil & Gas Group

 

 

600 Travis, 20th Floor

 

 

Houston, Texas 77002

 

 

Attention:

Robert C. Mertensotto

 

 

Telephone:

713-216-4147

 

 

Facsimile:

713-216-8870

 

(iii)                               if to the Syndication Agent, any
Co-Documentation Agent or any other Lender, to it at its address (or telecopy
number) provided to the Agent and the Borrower or as set forth in its
Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 10.3                                            Payment of Costs,
Expenses and Taxes.  The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of (i) the Agent (including, without
limitation, the reasonable fees and out-of-pocket expenses of Mayer, Brown, Rowe
& Maw LLP) in connection with the preparation, negotiation, execution, delivery,
syndication and

 

42

--------------------------------------------------------------------------------


 

administration of this Agreement and of each other Loan Document, including
schedules and exhibits, and any amendments, waivers, consents, supplements or
other modification to this Agreement or any other Loan Document and (ii) the
Agent and the Lenders in connection with the enforcement by the Lenders or the
Agent of, or the protection of rights under, this Agreement and each other Loan
Document.  The Agent, the other Agents, the Arranger and each Lender agree to
the extent feasible, and to the extent a conflict of interest does not exist in
the reasonable opinion of the Agent, the other Agents, the Arranger or any
Lender, to use one law firm in each jurisdiction in connection with the
foregoing, to the extent they seek reimbursement for the expenses thereof from
the Borrower.  Each Lender agrees to reimburse the Agent on demand for such
Lender’s pro rata share (based upon its respective Percentage) of any such costs
or expenses not paid by the Borrower.  In addition, the Borrower agrees to pay,
and to save the Agent, the other Agents, the Arranger, and the Lenders harmless
from all liability for, any stamp or other taxes which may be payable in
connection with the execution or delivery of this Agreement, the Borrowings
hereunder, or of any other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.

 

SECTION 10.4                                            Indemnification.  In
consideration of the execution and delivery of this Agreement by each Lender and
the extension of the Commitments, the Borrower hereby indemnifies, exonerates
and holds each Agent, the Arranger and each Lender and each of their respective
officers, directors, employees and agents (collectively, the “Indemnified
Parties”), WHETHER OR NOT RELATED TO ANY NEGLIGENCE OF THE INDEMNIFIED PARTIES,
free and harmless from and against any and all actions, causes of action, suits,
losses, costs, liabilities and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ fees and disbursements (collectively, the “Indemnified Liabilities”),
incurred by the Indemnified Parties or any of them as a result of, or arising
out of, or relating to any transaction financed or to be financed in whole or in
part, directly or indirectly, with the proceeds of any Loan;  the entering into
and performance of this Agreement and any other Loan Document by any of the
Indemnified Parties; any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by the Borrower or any of its Restricted
Subsidiaries of all or any portion of the stock or assets of any Person, whether
or not such Agent, the Arranger or such Lender is party thereto; any
investigation, litigation or proceeding related to any environmental cleanup,
audit, compliance or other matter relating to the protection of the environment
or the Release by the Borrower or any of its Restricted Subsidiaries of any
Hazardous Material; or the presence on or under, or the escape, seepage,
leakage, spillage, discharge, emission, discharging or releases from, any real
property owned or operated by the Borrower or any Subsidiary thereof of any
Hazardous Material (including any losses, liabilities, damages, injuries, costs,
expenses or claims asserted or arising under any Environmental Law), regardless
of whether caused by, or within the control of, the Borrower or such Subsidiary,
except for any such Indemnified Liabilities which are determined by a court of
competent jurisdiction in a final proceeding to have resulted solely from the
relevant Indemnified Party’s gross negligence or willful misconduct.  If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
the Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 

43

--------------------------------------------------------------------------------


 

SECTION 10.5                                            Survival.  The
obligations of the Borrower under Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4,
and the obligations of the Lenders under Section 9.1, shall in each case survive
any termination of this Agreement, the payment in full of all Obligations and
the termination of all Commitments.

 

SECTION 10.6                                            Severability.  Any
provision of this Agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or such Loan Document or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

SECTION 10.7                                            Headings.  The various
headings of this Agreement and of each other Loan Document are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or such other Loan Document or any provisions hereof or thereof.

 

SECTION 10.8                                            Governing Law; Entire
Agreement.  THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL EACH BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
TEXAS, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.  This Agreement
and the other Loan Documents constitute the entire understanding among the
parties hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.

 

SECTION 10.9                                            Successors and Assigns. 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that: (a) the Borrower may not assign or transfer its rights or obligations
hereunder without the prior written consent of the Agent and all Lenders; and
(b) the rights of sale, assignment and transfer of the Lenders are subject to
Section 10.10.

 

SECTION 10.10                                      Sale and Transfer of Loans
and Commitments; Participations in Loans and Commitments.  Each Lender may
assign, or sell participations in, its Loans and Commitments to one or more
other Persons in accordance with this Section.

 

SECTION 10.10.1                                                             
Assignments.  Any Lender (a) with the written consents of the Borrower (provided
that the consent of the Borrower shall not be required if an Event of Default
has occurred and is continuing) and the Agent (which consents of the Borrower,
if applicable, and the Agent shall not be unreasonably delayed or withheld), may
at any time assign and delegate to one or more commercial banks or other
financial institutions, and (b) with notice to the Borrower and the Agent, but
without the consent of the Borrower or the Agent, may assign and delegate to any
of its Affiliates or to any other Lender or Lender Affiliate (each Person
described in either of the foregoing clauses as being the Person to whom such
assignment and delegation is to be made, being hereinafter referred to as an
“Assignee Lender”), all or any fraction of such Lender’s total Loans and
Commitments (which assignment and delegation shall be of a constant, and not a
varying, percentage of all the assigning Lender’s Loans and Commitments and
which shall be of equal pro rata shares of the Facility) in a minimum aggregate
amount of $5,000,000; provided, however, that any such Assignee Lender will

 

44

--------------------------------------------------------------------------------


 

comply, if applicable, with the provisions contained in the last sentence of
Section 4.6 and further, provided, however, that, the Borrower and the Agent
shall be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned and delegated to an Assignee Lender
until (i) written notice of such assignment and delegation, together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall have been given to the Borrower and the Agent by such
Lender and such Assignee Lender, (ii) such Assignee Lender shall have executed
and delivered to the Borrower and the Agent a Lender Assignment Agreement,
accepted by the Agent, (iii) such Assignee Lender shall have delivered to the
Agent an Administrative Questionnaire, and (iii) the processing fees described
below shall have been paid.

 

From and after the date that the Agent accepts such Lender Assignment Agreement,
(x) the Assignee Lender thereunder shall be deemed automatically to have become
a party hereto and to the extent that rights and obligations hereunder have been
assigned and delegated to such Assignee Lender in connection with such Lender
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and under the other Loan Documents, and (y) the assignor Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it in connection with such Lender Assignment Agreement, shall be
released from its obligations hereunder and under the other Loan Documents. 
Accrued interest on that part of the predecessor Loans and Commitments, and
accrued fees, shall be paid as provided in the Lender Assignment Agreement. 
Accrued interest on that part of the predecessor Loans and Commitments shall be
paid to the assignor Lender.  Accrued interest and accrued fees shall be paid at
the same time or times provided in this Agreement.  Such assignor Lender or such
Assignee Lender must also pay a processing fee to the Agent upon delivery of any
Lender Assignment Agreement in the amount of $3,500.  Any attempted assignment
and delegation not made in accordance with this Section shall be null and void.

 

SECTION 10.10.2                                                             
Participations.  Any Lender may at any time sell to one or more commercial banks
or other Persons (each of such commercial banks and other Persons being herein
called a “Participant”) participating interests in any of the Loans, Commitments
or other interests of such Lender hereunder; provided, however, that (a) no
participation contemplated in this Section 10.10 shall relieve such Lender from
its Commitments or its other obligations hereunder or under any other Loan
Document, (b) such Lender shall remain solely responsible for the performance of
its Commitments and such other obligations, (c) the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and each of the other Loan
Documents, (d) no Participant, unless such Participant is an Affiliate of such
Lender, or is itself a Lender, shall be entitled to require such Lender to take
or refrain from taking any action hereunder or under any other Loan Document,
except that such Lender may agree with any Participant that such Lender will
not, without such Participant’s consent, take any actions of the type described
in clause (b) or (c) of Section 10.1, and (e) the Borrower shall not be required
to pay any amount under Section 4.6 that is greater than the amount which it
would have been required to pay had no participating interest been sold.  The
Borrower acknowledges and agrees that each Participant, for purposes of Sections
4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9 and 10.4, shall be considered a Lender;
provided that this sentence shall not obligate the Borrower to pay more under
such Sections that it would be obligated to pay had no such participation been
granted.

 

45

--------------------------------------------------------------------------------


 

SECTION 10.10.3                                                             
Pledge by Lender.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 10.11                                      Other Transactions.  Nothing
contained herein shall preclude the Agent or any other Lender from engaging in
any transaction, in addition to those contemplated by this Agreement or any
other Loan Document, with the Borrower or any of its Affiliates in which the
Borrower or such Affiliate is not restricted hereby from engaging with any other
Person.

 

SECTION 10.12                                      Confidentiality.  Each of the
Agents and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory body, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Hedging Agreement, (g) with the consent of
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section by any Person or (ii) becomes
available to any Agent or any Lender on a nonconfidential basis from a source
other than Borrower or any of its Affiliates.  For the purposes of this Section,
“Information” means all information received from Borrower or its Affiliate
relating to Borrower and its Subsidiaries or their business, other than any such
information that is available to any Agent or any Lender on a nonconfidential
basis prior to disclosure by Borrower or any of its Affiliates.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Furthermore, this obligation of confidentiality shall
not apply to, and each of the Agents and the Lenders (and each Person employed
or retained by such Agents or Lenders who are or are expected to become engaged
in evaluating, approving, structuring or administering the Loans) may disclose
to any Person, without limitation of any kind, the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the Loan transactions contemplated by this Agreement and the other
Loan Documents, and all materials of any kind (including opinions or other tax
analyses) related thereto that are or have been provided to such Agent or Lender
relating to such tax treatment or tax structure.  With respect to any document
or similar item that in either case contains confidential information concerning
such tax treatment or tax structure of

 

46

--------------------------------------------------------------------------------


 

the Loan transactions contemplated by this Agreement and the other the Loan
Documents as well as other information, the prior sentence shall only apply to
such portions of the documents or similar item that relate to such tax treatment
or tax structure.

 

SECTION 10.13                                      Forum Selection and Consent
to Jurisdiction.  ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
THE AGENT, THE LENDERS OR THE BORROWER SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF TEXAS OR IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF TEXAS; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
THE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND.  THE BORROWER, THE AGENT, AND EACH LENDER HEREBY
EXPRESSLY AND IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE
OF TEXAS AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
TEXAS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY
AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH
LITIGATION.  THE BORROWER, THE AGENT, AND EACH LENDER FURTHER IRREVOCABLY
CONSENT TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF TEXAS.  THE BORROWER, THE AGENT,
AND EACH LENDER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

SECTION 10.14                                      Waiver of Jury Trial.  THE
AGENT, THE LENDERS AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE AGENT, THE
LENDERS OR THE BORROWER.  THE BORROWER ACKNOWLEDGES AND

 

47

--------------------------------------------------------------------------------


 

AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY)
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDERS
ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

 

SECTION 10.15                                      NO ORAL AGREEMENTS.  THIS
WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

NOBLE ENERGY, INC., the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO NOBLE ENERGY, INC.
364-DAY CREDIT AGREEMENT]

 

S - 1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, individually as a Lender, as the Administrative Agent and
as a Senior Managing Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 2

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, individually as a Lender, as the
Syndication Agent and as a Senior Managing Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 3

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE, individually as a Lender, as a Co-Documentation Agent and as a
Senior Managing Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 4

--------------------------------------------------------------------------------


 

 

CITICORP USA, INC., individually as a Senior Managing Agent and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 5

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, individually as a Lender, as a
Co-Documentation Agent and as a Senior Managing Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 6

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, individually as a Lender, as a Co-Documentation
Agent and as a Senior Managing Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 7

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, individually as a Lender and as a Co-Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 8

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, individually as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 9

--------------------------------------------------------------------------------


 

 

COMPASS BANK, individually as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 10

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., individually as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 11

--------------------------------------------------------------------------------


 

 

BMO NESBITT BURNS FINANCING, INC., individually as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 12

--------------------------------------------------------------------------------


 

 

BANK ONE, N.A., individually as a Lender and as a Senior Managing Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 13

--------------------------------------------------------------------------------

 

COMERICA BANK, individually as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO NOBLE ENERGY, INC.
364-DAY CREDIT AGREEMENT]

 

S - 14

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, individually as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 15

--------------------------------------------------------------------------------


 

 

SOUTHWEST BANK OF TEXAS, N.A, individually as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 16

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, individually as a Lender and as a Senior
Managing Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 17

--------------------------------------------------------------------------------


 

 

KBC BANK NV, individually as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 18

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, individually as a
Lender and as a Senior Managing Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 19

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD., individually as a Co-Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 20

--------------------------------------------------------------------------------


 

 

BAYERISCHE LANDESBANK, CAYMAN ISLANDS BRANCH, individually as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 21

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI, LTD., individually as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 22

--------------------------------------------------------------------------------


 

 

DEN NORSKE BANK ASA, individually as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

S - 23

--------------------------------------------------------------------------------


 

SCHEDULE I

DISCLOSURE SCHEDULE

 

ITEM 5.1.5             Material Adverse Change.  None.

ITEM 6.5                Financial Information.  None.

ITEM 6.7                Litigation.  None.



 

ITEM 6.10              Employee Benefit Plans. Noble Energy, Inc. provide
subsidized health care and life insurance benefits to their early retirees
(retirees who have completed at least twenty years of service or retirees who
have attained age 55 and completed at least five years of service) for the
period of their retirement prior to attaining age 65.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

SCHEDULE OF COMMITMENTS

 

 

NAME OF LENDER

 

COMMITMENTS

 

JPMorgan Chase Bank

 

$

21,000,000.00

 

Wachovia Bank, National Association

 

$

18,000,000.00

 

The Royal Bank of Scotland plc

 

$

18,000,000.00

 

Société Générale

 

$

18,000,000.00

 

Deutsche Bank AG New York Branch

 

$

18,000,000.00

 

Citicorp USA, Inc.

 

$

18,000,000.00

 

Barclays Bank plc

 

$

18,000,000.00

 

Bank One, N.A.

 

$

18,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

18,000,000.00

 

BNP Paribas

 

$

15,000,000.00

 

Mizuho Corporate Bank, Ltd.

 

$

15,000,000.00

 

Morgan Stanley Bank

 

$

10,000,000.00

 

Bayerische Landesbank, Cayman Islands Branch

 

$

10,000,000.00

 

Southwest Bank of Texas, N.A.

 

$

10,000,000.00

 

The Bank of Tokyo-Mitsubishi, Ltd.

 

$

10,000,000.00

 

BMO Nesbitt Burns Financing, Inc.

 

$

10,000,000.00

 

The Bank of New York

 

$

10,000,000.00

 

Wells Fargo Bank, N.A.

 

$

10,000,000.00

 

KBC Bank NV

 

$

10,000,000.00

 

Comerica Bank

 

$

10,000,000.00

 

Den Norske Bank ASA

 

$

10,000,000.00

 

Compass Bank

 

$

5,000,000.00

 

 

 

 

 

TOTAL

 

$

300,000,000

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 6.8

 

SUBSIDIARIES



Name

 

State or
Jurisdiction of
Organization

 

Ownership %

 

Restricted/
Unrestricted
Subsidiary

Noble Energy Marketing, Inc.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Unrestricted

Noble Gas Pipeline, Inc.

 

Delaware

 

100% owned by Noble Energy Marketing, Inc.

 

Unrestricted

Samedan Oil of Canada, Inc.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Restricted

Samedan North Sea, Inc.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Restricted

Samedan Oil of Indonesia, Inc.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Restricted

Samedan Pipe Line Corporation

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Restricted

Samedan Royalty Corporation

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Restricted

Comin 1989 Partnership

 

Oklahoma

 

52.267% general partnership interest owned by Samedan Royalty Corporation

 

Restricted

Samedan of Tunisia, Inc.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Restricted

Samedan, Mediterranean Sea, Inc.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Unrestricted

Samedan of North Africa, Inc.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Unrestricted

Samedan Vietnam Limited

 

Cayman Islands

 

100% owned by Samedan of North Africa, Inc.

 

Unrestricted

EDC Ireland

 

Cayman Islands

 

100% owned by Samedan of North Africa, Inc.

 

Unrestricted

Samedan International

 

Cayman Islands

 

100% owned by Samedan of North Africa, Inc.

 

Unrestricted

Noble Energy Hannah Ltd.

 

Cayman Islands

 

100% owned by Samedan of North Africa, Inc.

 

Unrestricted

 

1

--------------------------------------------------------------------------------


 

Name

 

State or
Jurisdiction of
Organization

 

Ownership %

 

Restricted/
Unrestricted
Subsidiary

Noble Energy West Africa Ltd.

 

Delaware

 

100% owned by Samedan of North Africa, Inc.

 

Unrestricted

Machalapower Cia. Lpda.

 

Cayman Islands

 

100% owned by Samedan International

 

Unrestricted

Noble Energy Mediterranean Ltd.

 

Cayman Islands

 

100% owned by Samedan International

 

Unrestricted

Samedan Transfer Sub

 

Cayman Islands

 

100% owned by Samedan International

 

Unrestricted

Temin 1987 Partnership

 

Oklahoma

 

50.35% general partnership interest owned by Noble Energy, Inc. and 5.263%
general partnership interest owned by Samedan Royalty Corporation

 

Restricted

Energy Development Corporation (Argentina), Inc.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Unrestricted

Energy Development Corporation (China), Inc.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Unrestricted

Energy Development Corporation (HIPS), Inc.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Restricted

EDC Ecuador Ltd.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Unrestricted

EDC Ecuador Limited

 

Cayman Islands

 

100% owned by EDC Ecuador Ltd.

 

Unrestricted

EDC Australia Ltd.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Restricted

 

2

--------------------------------------------------------------------------------


 

Name

 

State or
Jurisdiction of
Organization

 

Ownership %

 

Restricted/
Unrestricted
Subsidiary

EDC Portugal Ltd.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Restricted

Gasdel Pipeline System Incorporated

 

New Jersey

 

100% owned by Noble Energy, Inc.

 

Restricted

Producers Service, Inc.

 

New Jersey

 

100% owned by Noble Energy, Inc.

 

Restricted

HGC, Inc.

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Restricted

EDC (UK) Limited

 

Delaware

 

100% owned by Noble Energy, Inc.

 

Restricted

EDC Denmark, Inc.

 

Delaware

 

100% owned by EDC (UK) Limited

 

Restricted

EDC (Europe) Limited

 

England

 

100% owned by EDC (UK) Limited

 

Restricted

EDC (ISE) Limited

 

Scotland

 

100% owned by EDC (Europe) Limited

 

Restricted

EDC (Oilex) Limited

 

England

 

100% owned by EDC (Europe) Limited

 

Restricted

Brabant Oil Limited

 

England

 

100% owned by EDC (Europe) Limited

 

Restricted

LaTex Resources Inc.

 

Colorado

 

100% owned by Noble Energy, Inc.

 

Unrestricted

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

EXISTING LIENS

 

NONE

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.5

 

BORROWING REQUEST

 

JPMorgan Chase Bank, as Administrative Agent
Agency Services
One Chase Manhattan Plaza, 8th Floor
New York, NY 10081

Attention:                              Muniram Appanna

Telephone No.:                     (212) 552-7943

Facsimile No.:                       (212) 552-3295

 

JPMorgan Chase Bank, as Administrative Agent

Global Oil & Gas Group
600 Travis, 20th Floor
Houston, Texas 77002
Attention:              Peter Licalzi
Telephone:            713-216-8869
Facsimile:               713-216-4117

 

NOBLE ENERGY, INC.

 

Gentlemen and Ladies:

 

This Borrowing Request is delivered to you pursuant to Section 2.5 of the
364-Day Credit Agreement, dated as of October 30, 2003 (as may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among Noble Energy, Inc., a Delaware corporation (the “Borrower”),
JPMorgan Chase Bank, as administrative agent (in such capacity, together with
any successor(s) thereto in such capacity, the “Agent”), the various other
agents party thereto, and certain commercial lending institutions as are or may
become Lenders thereunder.  Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Credit
Agreement.

 

The Borrower hereby requests that a [Revolving] [Term] Loan be made in the
aggregate principal amount of $                on          ,             as a
[Eurodollar Loan having an Interest Period of             months] [Base Rate
Loan].

 

                The Borrower hereby acknowledges that, pursuant to Section 5.2.2
of the Credit Agreement, each of the delivery of this Borrowing Request and the
acceptance by the Borrower of the proceeds of the Loans requested hereby
constitute a representation and warranty by the Borrower that, on the date of
such Loans, and before and after giving effect thereto and to the application of
the proceeds therefrom, all statements set forth in Section 5.2.1 are true and
correct in all material respects.

 

2

--------------------------------------------------------------------------------


 

The Borrower agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Agent.  Except to the extent,
if any, that prior to the time of the Borrowing requested hereby the Agent shall
receive written notice to the contrary from the Borrower, each matter certified
to herein shall be deemed once again to be certified as true and correct at the
date of such Borrowing as if then made.

 

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

Amount to be Transferred

 

Person to be Paid

 

Name, Address, etc.
of Transferee Lender

 

 

 

Name

 

Account No.

 

 

 

$

 

 

 

 

 



Attention:

 

$

 

 

 

 

 



Attention:

 

Balance of such proceeds

 

The Borrower

 

 

 



Attention:

 

 

The Borrower has caused this Borrowing Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this         day of                      , 200  .

 

 

NOBLE ENERGY, INC.

 

 

 

By

 

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 2.6

 

CONTINUATION/CONVERSION NOTICE

 

JPMorgan Chase Bank, as Administrative Agent
Agency Services
One Chase Manhattan Plaza, 8th Floor
New York, NY 10081

Attention:                              Muniram Appanna

Telephone No.:                     (212) 552-7943

Facsimile No.:                       (212) 552-3295

 

JPMorgan Chase Bank, as Administrative Agent
Global Oil & Gas Group
600 Travis, 20th Floor
Houston, Texas 77002
Attention:              Peter Licalzi
Telephone:            713-216-8869
Facsimile:               713-216-4117

 

NOBLE ENERGY, INC.

 

Gentlemen and Ladies:

 

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.6
of the 364-Day Credit Agreement, dated as of October 30, 2003 (as may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among Noble Energy, Inc., a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, as administrative agent (in such capacity,
together with any successor(s) thereto in such capacity, the “Agent”), the other
agents party thereto, and certain commercial lending institutions as are or may
become Lenders thereunder.  Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Credit
Agreement.

 

                The Borrower hereby requests that on                          ,
200   ,

 

(1)           $                 of the presently outstanding principal amount of
the [Revolving] [Term] Loans originally made on                 , 200     [and
$                     of the presently outstanding principal amount of the
[Revolving] [Term] Loans originally made on                         , 200    ],

 

(2)           and all presently being maintained as [Base Rate Loans]
[Eurodollar Loans] [Term Loans],

 

(3)           be [converted into] [continued as],

 

1

--------------------------------------------------------------------------------


 

(4)           [Eurodollar Loans having an Interest Period of             months]
[Base Rate Loans].

The Borrower hereby:

 

(a)           certifies and warrants that no Default or Event of Default has
occurred and is continuing; and

 

(b)           agrees that if prior to the time of such continuation or
conversion any matter certified to herein by it will not be true and correct at
such time as if then made, it will immediately so notify the Agent.

 

Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Agent shall receive written notice to the
contrary from the Borrower, each matter certified to herein shall be deemed to
be certified at the date of such continuation or conversion as if then made.

 

The Borrower has caused this Continuation/Conversion Notice to be executed and
delivered, and the certification and warranties contained herein to be made, by
its Authorized Officer this           day of               , 200    .

 

 

NOBLE ENERGY, INC.

 

 

 

 

 

By

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.8

 

[FORM OF]

 

NOTE

 

$                   

 

October 30, 2003

 

FOR VALUE RECEIVED, the undersigned, NOBLE ENERGY, INC., a Delaware corporation
(the “Borrower”), promises to pay to the order of
                                (the “Lender”) on the Maturity Date the
principal sum of                                                         AND
      /100 DOLLARS ($                      ) or, if less, the aggregate unpaid
principal amount of all Obligations shown on the schedule attached hereto (and
any continuation thereof, provided, however, that the failure to make such
notations shall not limit or otherwise affect the obligations of the Borrower
under this Note or the Credit Agreement), in either case made by the Lender
pursuant to that certain 364-Day Credit Agreement, dated as of October 30, 2003
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Credit Agreement”), among Borrower, the Lenders
party thereto (including the Lender), JPMorgan Chase Bank, as administrative
agent (in such capacity, together with any successor(s) thereto in such
capacity, the “Agent”), and the other agents party thereto.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Credit Agreement.

 

This Note (the “Note”) evidences Indebtedness incurred under the Credit
Agreement to which reference is made for a statement of the terms and conditions
on which the Borrower is permitted and required to make prepayments and
repayments of principal of the Indebtedness evidenced by this Note and on which
such Indebtedness may be declared to be immediately due and payable. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF TEXAS.

 

 

NOBLE ENERGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

1

--------------------------------------------------------------------------------


 

LOANS AND PRINCIPAL PAYMENTS

 

Date

 

Amount of
Loan Made

 

Interest
Period (if
Applicable)

 

Amount of
Principal
Repaid

 

Unpaid
Principal
Balance

 

Total

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 5.1.3

 

[Opinion of Counsel to the Borrower]

 

[TO BE ATTACHED AND
 BE IN SUBSTANTIALLY THE SAME FORM AS NOVEMBER, 2002 LEGAL OPINION]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 10.10

 

LENDER ASSIGNMENT AGREEMENT

 

To:          Noble Energy, Inc.,
as the Borrower

 

To:          JPMorgan Chase Bank,
as Administrative Agent

 

NOBLE ENERGY, INC.

 

Gentlemen and Ladies:

 

We refer to Section 10.10.1 of the 364-Day Credit Agreement, dated as of
October 30, 2003 (as may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), among Noble Energy, Inc., a
Delaware corporation (the “Borrower”), JPMorgan Chase Bank, as administrative
agent (in such capacity, together with any successor(s) thereto in such
capacity, the “Agent”), the other agents party thereto, and certain commercial
lending institutions as are or may become Lenders thereunder.  Unless otherwise
defined herein or the context otherwise requires, terms used herein have the
meanings provided in the Credit Agreement.

 

This agreement is delivered to you pursuant to Section 10.10.1 of the Credit
Agreement and also constitutes notice to each of you, pursuant to Section
10.10.1 of the Credit Agreement, of the assignment and delegation to
                             (the “Assignee”) of       % of the Loans and
Commitments of                         (the “Assignor”) outstanding under the
Credit Agreement on the date hereof.  After giving effect to the foregoing
assignment and delegation, the Assignor’s and the Assignee’s Percentages for the
purposes of the Credit Agreement are set forth opposite such Person’s name on
the signature pages hereof.

 

[Add paragraph dealing with accrued interest and fees with respect to Loans
assigned, if applicable.]

 

The Assignee hereby acknowledges and confirms that it has received a copy of the
Credit Agreement and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans thereunder.  The Assignee further confirms
and agrees that in becoming a Lender and in making its Commitments and Loans
under the Credit Agreement, such actions have and will be made without recourse
to, or representation or warranty by the Agent.

 

Except as otherwise provided in the Credit Agreement, effective as of the date
of acceptance hereof by the Agent

 

(a)           the Assignee (i) shall be deemed automatically to have become a
party to the Credit Agreement, have all the rights and obligations of a “Lender”
under the Credit Agreement and the other Loan Documents as if it were an
original signatory thereto to the extent specified in the second paragraph
hereof; and (ii) agrees to be bound by the terms and conditions set forth in

 

1

--------------------------------------------------------------------------------


 

the Credit Agreement and the other Loan Documents as if it were an original
signatory thereto; and

 

(b)           the Assignor shall be released from its obligations under the
Credit Agreement and the other Loan Documents to the extent specified in the
second paragraph hereof.

 

The Assignor and the Assignee hereby agree that the [Assignor] [Assignee] will
pay to the Agent the processing fee referred to in Section 10.10.1 of the Credit
Agreement upon the delivery hereof.

 

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and  Commitments and requests the Agent to
acknowledge receipt of this document:

 

(A)          Address for Notices:

 

Institution Name:

 

Attention:

 

Domestic Office:

 

Telephone:

 

Facsimile:

 

Telex (Answerback):

 

LIBOR Office:

 

Telephone:

 

Facsimile:

 

Telex (Answerback):

 

(B)           Payment Instructions:

 

The Assignee agrees to furnish to the Agent (i) the tax form required by Section
4.6 (if so required) of the Credit Agreement no later than the date of
acceptance hereof by the Agent and (ii) if the Assignee is not already a Lender
under the Credit Agreement, an Administrative Questionnaire in the form supplied
by the Agent, duly completed by the Assignee.

 

This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

 

2

--------------------------------------------------------------------------------


 

Adjusted Percentage

 

[ASSIGNOR]

 

 

 

 

 

 

Commitment and Loans:       %

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Percentage

 

[ASSIGNEE]

 

 

 

Commitment and Loans:      %

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and Acknowledged this         day of                 , 200  , 

 

 

 

 

 

JPMORGAN CHASE BANK,

 

 

  as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1

 

Defined Terms

 

SECTION 1.2

 

Use of Defined Terms

 

SECTION 1.3

 

Cross-References

 

SECTION 1.4

 

Accounting and Financial Determinations

 

ARTICLE II

THE FACILITY AND BORROWING PROCEDURES

 

SECTION 2.1

 

Facility

 

SECTION 2.2

 

[Intentionally Omitted]

 

SECTION 2.3

 

Reduction of Commitment Amount

 

SECTION 2.4

 

Base Rate Loans and Eurodollar Loans

 

SECTION 2.5

 

Borrowing Procedures for Loans

 

SECTION 2.6

 

Continuation and Conversion Elections

 

SECTION 2.7

 

Funding

 

SECTION 2.8

 

Repayment of Loans; Evidence of Debt

 

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1

 

Repayments and Prepayments

 

SECTION 3.2

 

Interest Provisions

 

SECTION 3.3

 

Fees

 

ARTICLE IV

CERTAIN EURODOLLAR AND OTHER PROVISIONS

 

SECTION 4.1

 

Eurodollar Lending Unlawful

 

SECTION 4.2

 

Deposits Unavailable or Eurodollar Interest Rate Unascertainable

 

SECTION 4.3

 

Increased Eurodollar Borrowing Costs, etc

 

SECTION 4.4

 

Funding Losses

 

SECTION 4.5

 

Increased Capital Costs

 

SECTION 4.6

 

Taxes

 

SECTION 4.7

 

Special Fees in Respect of Reserve Requirements

 

SECTION 4.8

 

Payments, Computations, etc

 

SECTION 4.9

 

Sharing of Payments

 

SECTION 4.10

 

Replacement of Lender on Account of Increased Costs, Eurodollar Lending
Unlawful, Reserve Requirements, Taxes, Certain Dissents, etc

 

 

i

--------------------------------------------------------------------------------


 

SECTION 4.11

 

Maximum Interest

 

ARTICLE V

CONDITIONS

 

SECTION 5.1

 

Effective Date

 

SECTION 5.2

 

All Borrowings

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

SECTION 6.1

 

Organization, etc

 

SECTION 6.2

 

Due Authorization, Non-Contravention, etc

 

SECTION 6.3

 

Government Approval, Regulation, etc

 

SECTION 6.4

 

Validity, etc

 

SECTION 6.5

 

Financial Information

 

SECTION 6.6

 

No Material Adverse Change

 

SECTION 6.7

 

Litigation, Labor Controversies, etc

 

SECTION 6.8

 

Subsidiaries

 

SECTION 6.9

 

Taxes

 

SECTION 6.10

 

Pension and Welfare Plans

 

SECTION 6.11

 

Environmental Warranties and Compliance

 

SECTION 6.12

 

Regulation U

 

SECTION 6.13

 

Accuracy of Information

 

SECTION 6.14

 

Use of Proceeds

 

ARTICLE VII

COVENANTS

 

SECTION 7.1

 

Affirmative Covenants

 

SECTION 7.2

 

Negative Covenants

 

ARTICLE VIII

EVENTS OF DEFAULT

 

SECTION 8.1

 

Listing of Events of Default

 

SECTION 8.2

 

Action if Bankruptcy

 

SECTION 8.3

 

Action if Other Event of Default

 

ARTICLE IX

THE AGENTS

 

SECTION 9.1

 

Actions

 

SECTION 9.2

 

Funding Reliance, etc

 

SECTION 9.3

 

Exculpation

 

SECTION 9.4

 

Successor

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 9.5

 

Loans by the Agents

 

SECTION 9.6

 

Credit Decisions

 

SECTION 9.7

 

Copies, etc

 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

SECTION 10.1

 

Waivers, Amendments, etc

 

SECTION 10.2

 

Notices

 

SECTION 10.3

 

Payment of Costs, Expenses and Taxes

 

SECTION 10.4

 

Indemnification

 

SECTION 10.5

 

Survival

 

SECTION 10.6

 

Severability

 

SECTION 10.7

 

Headings

 

SECTION 10.8

 

Governing Law; Entire Agreement

 

SECTION 10.9

 

Successors and Assigns

 

SECTION 10.10

 

Sale and Transfer of Loans and Commitments; Participations in Loans and
Commitments

 

SECTION 10.11

 

Other Transactions

 

SECTION 10.12

 

Confidentiality

 

SECTION 10.13

 

Forum Selection and Consent to Jurisdiction

 

SECTION 10.14

 

Waiver of Jury Trial

 

SECTION 10.15

 

NO ORAL AGREEMENTS

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

SCHEDULE I

 

-

 

Disclosure Schedule

SCHEDULE II

 

-

 

Schedule of Commitments

SCHEDULE 6.8

 

-

 

Subsidiaries

SCHEDULE 7.2

 

-

 

Existing Liens

 

 

 

 

 

EXHIBIT 2.5

 

-

 

Form of Borrowing Request

EXHIBIT 2.6

 

-

 

Form of Continuation/Conversion Notice

EXHIBIT 2.8

 

-

 

Form of Note

EXHIBIT 5.1.3

 

-

 

Form of Opinion of Counsel

EXHIBIT 10.10

 

-

 

Form of Lender Assignment Agreement

 

iv

--------------------------------------------------------------------------------